             Case 3:16-bk-02232-JAF        Doc 149    Filed 08/13/19     Page 1 of 95



                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

In re:
                                                         Case No.: 3:16-bk-02232-JAF
PREMIER EXHIBITIONS, INC., et al.,
                                                         Chapter 11
                 1
      Debtors.
________________________________/                        (Jointly Administered)

     FINAL APPLICATION OF AKERMAN LLP, COUNSEL FOR THE OFFICIAL
    COMMITTEE OF EQUITY SECURITY HOLDERS OF PREMIER EXHIBITIONS,
     INC., FOR ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED
     AND FOR REIMBURSEMENT OF EXPENSES INCURRED DURING PERIOD
       FROM AUGUST 31, 2016 THROUGH AND INCLUDING AUGUST 9, 2019

Name of Applicant:                    Akerman LLP

Services Provided to:                 Official Committee of Equity Security Holders of Premier
                                      Exhibitions, Inc.

Date of Retention:                    August 31, 2016

Period for this Application:          August 31, 2016 to August 9, 2019

Amount of Compensation Sought:        $753,026.50, plus an estimated $1,500 for fees incurred
                                      through the confirmation hearing

Amount of Expense Reimbursement: $29,643.60

Amount of Original Retainer:          $0                    Current Balance: $0

Blended Hourly Rate this Application: $325.53        Cumulative: $350.85

This is a(n):           interim            X      final application.



1
  The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number include: Premier Exhibitions, Inc. (4922); Premier Exhibitions
Management, LLC (3101); Arts and Exhibitions International, LLC (3101); Premier Exhibitions
International, LLC (5075); Premier Exhibitions NYC, Inc. (9246); Premier Merchandising, LLC
(3867), and Dinosaurs Unearthed Corp. (7309). The Chapter 11 case of RMS Titanic, Inc.
(3162) was dismissed by Court Order entered March 11, 2019 (Doc. 1336). The Debtors’ service
address is 3045 Kingston Court, Suite I, Peachtree Corners, Georgia 30071.


49813820;1
                     Case 3:16-bk-02232-JAF                Doc 149       Filed 08/13/19           Page 2 of 95



        Disclose the following for each prior application:

                                           Requested                           Approved                      Paid             Holdback
Filed        Period          Fees        Hrs.     Rate       Exps.         Fees        Exps.          Fees         Exps.
12/16/16     8/31/16-     $92,944.50    278.00 $334.33     $1,744.55    $92,944.50   $1,744.55     $92,944.50    $1,744.55    $0
Doc. 384     11/30/16
6/2/2017     12/1/2016-   $169,027.00   478.30   $353.39   $2,304.55    $169,027.00   $2,304.55    $169,027.00   $2,304.55    $0
Doc. 609     4/30/2017
10/25/2017   5/1/2017-    $86,191.50    244.10   $353.09   $2,133.84    $86,191.50    $2,133.84    $86,191.50    $2,133.84    $0
Doc. 798     8/31/2017
2/16/2018    9/1/2017-    $84,131.00    228.10   $368.83   $5,736.21    Pending       Pending      $84,131.00    $5,736.21    $16,826.20
Doc. 948     12/31/2017
12/7/2018    1/1/2018-    $283,361.50   803.00   $352.87   $16,958.05   Pending       Pending      $39,810.60    $7,337.75    $56,672.30
Doc. 1276    10/31/2018
Total                     $715,655.50   2031.5   $352.50   $28,877.20   $348,163.00   $6,182.94    $472,104.60   $19,256.90   $73,498.50




                                                                  2
        49813820;1
              Case 3:16-bk-02232-JAF     Doc 149      Filed 08/13/19    Page 3 of 95



                          Final Fee Application of Akerman LLP
 Counsel to the Official Committee of Equity Security Holders of Premier Exhibitions, Inc.
                            (August 31, 2016 to August 9, 2019)

                            Position; Experience;
                                                                                    Total
             Name              Concentration              Hourly       Total
                                                                                 Compensation
                                                           Rate        Hours
Brian P. Miller         Partner; admitted in 1993;        $565.00       121.10         $68,421.50
                        Securities Litigation
William F. Sullivan,    Partner; admitted in 1994; Tax    $565.00        24.50         $13,842.50
Jr.
Brian K. Gart           Partner; admitted in 1983;        $565.00        18.70         $10,565.50
                        Bankruptcy & Reorganization
                        and Litigation
L. Frank Cordero        Partner; admitted in 1990;        $565.00         1.00           $565.00
                        Federal Tax
Margaret D. Matthews    Partner; admitted in 1982;        $565.00         5.70          $3,220.50
                        Litigation
Esther L. Moreno        Partner; admitted in 1998;        $540.00        40.80         $22,032.00
                        Corporate
Jeffrey G. Gilmore      Partner; admitted in DC in        $540.00         1.20           $648.00
                        1985; Construction
Cindy A. Laquidara      Partner; admitted in 1984;        $535.00         7.60          $4,066.00
                        Litigation
Alexandre M. Denault    Partner; admitted in 2007;        $525.00         2.10          $1,102.50
                        Tax
D. Brett Marks          Partner; admitted in 1996;        $510.00          .60           $306.00
                        Bankruptcy & Reorganization
Eyal Berger             Partner; admitted in 2005;        $500.00          .90           $450.00
                        Bankruptcy & Reorganization
Steven R. Wirth         Partner; admitted in 1999;        $440.00        12.20          $5,368.00
                        Bankruptcy & Reorganization
Jacob A. Brown          Partner; admitted in 1999;        $400.00       904.50     $361,800.00
                        Bankruptcy & Reorganization
                        and Litigation
Raye C. Elliott         Partner; admitted in 1994; Tax    $390.00-       17.20          $7,293.00
                                                           $435.00
Andrew M. Sodl          Partner; admitted in 2004; Real    $390.00        3.40          $1,326.00
                        Estate
John L. Dicks, II       Partner; admitted in 2011;        $390.00        12.10          $4,719.00
                        Bankruptcy & Reorganization
John M. Neary           Associate; admitted in the        $350.00        36.90         $12,915.00
                        District of Columbia in 2014;
                        Litigation
Elan S. Hersh           Associate; admitted in 2012;      $325.00         3.20          $1,040.00
                        Litigation
Katherine C. Fackler    Partner; admitted in 2009;        $285.00       224.70         $64,039.50
                        Bankruptcy & Reorganization

                                                3
49813820;1
             Case 3:16-bk-02232-JAF        Doc 149       Filed 08/13/19    Page 4 of 95



Jonathan D. Lamet         Associate; admitted in 2013;      $255.00-       404.60     $116,001.00
                          Litigation                         $400.00
Jennifer S. Bernal        Paralegal                          $270.00         2.40         $648.00
Jennifer S. Meehan        Certified Paralegal                $175.00       300.90      $52,657.50
TOTAL                                                       $350.852      2146.30     $753,026.50




2
    The blended rate excluding paraprofessionals is $379.66.

                                                  4
49813820;1
             Case 3:16-bk-02232-JAF       Doc 149     Filed 08/13/19     Page 5 of 95



                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

In re:
                                                         Case No.: 3:16-bk-02232-PMG
PREMIER EXHIBITIONS, INC., et al.,
                                                         Chapter 11
                  3
      Debtors.
________________________________/                        (Jointly Administered)

      FINAL APPLICATION OF AKERMAN LLP, COUNSEL FOR THE OFFICIAL
     COMMITTEE OF EQUITY SECURITY HOLDERS OF PREMIER EXHIBITIONS,
      INC., FOR ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED
      AND FOR REIMBURSEMENT OF EXPENSES INCURRED DURING PERIOD
        FROM AUGUST 31, 2016 THROUGH AND INCLUDING AUGUST 9, 2019

         Akerman LLP ("Akerman" or "Applicant"), counsel to the Official Committee of Equity

Security Holders (the "Equity Committee")4 of Premier Exhibitions, Inc. ("Premier"), Chapter 11

Debtor in Case No. 3:16-bk-02232-PMG and the parent company of RMS Titanic, Inc.

("RMST"), the Chapter 11 Debtor in Case No. 3:16-bk-02230-PMG, submits its application (the

"Application"), pursuant to Sections 330 and 331 of Title 11 of the United States Code (as

amended, the "Bankruptcy Code"), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the

"Bankruptcy Rules"), and the United States Trustee Guidelines for Reviewing Applications for

Compensation and Reimbursement of Expenses Filed Under Section 330 of the Bankruptcy

Code effective January 30, 1996 (the "U.S. Trustee Guidelines"), and the Order Granting Motion



3
  The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number include: Premier Exhibitions, Inc. (4922); Premier Exhibitions
Management, LLC (3101); Arts and Exhibitions International, LLC (3101); Premier Exhibitions
International, LLC (5075); Premier Exhibitions NYC, Inc. (9246); Premier Merchandising, LLC
(3867), and Dinosaurs Unearthed Corp. (7309). The Chapter 11 case of RMS Titanic, Inc.
(3162) was dismissed by Court Order entered March 11, 2019 (Doc. 1336). The Debtors’ service
address is 3045 Kingston Court, Suite I, Peachtree Corners, Georgia 30071.
4
    The Equity Committee was disbanded as of February 6, 2019.


                                                5
49813820;1
              Case 3:16-bk-02232-JAF     Doc 149     Filed 08/13/19     Page 6 of 95



to Establish Procedures to Permit Monthly Payment of Interim Fee Applications of Chapter 11

Professionals (the "Interim Compensation Order") (Doc. 141), for the final allowance of

compensation rendered and reimbursement of expenses incurred in connection with such

services for the inclusive period of August 31, 2016 through and including August 9, 2019 (the

"Final Compensation Period"), and in support thereof respectfully represents as follows:

                                   I.     INTRODUCTION

A.       Background

         1.      On June 14, 2016 (the "Petition Date"), each of the Debtors filed a voluntary

petition in this Court for relief under Chapter 11 of the Bankruptcy Code. The Debtors continue

to manage and operate their business as debtors in possession under Bankruptcy Code sections

1107 and 1108.

         2.      On August 24, 2016, the United States Trustee appointed the Equity Committee

and designated the following members to serve: (i) Jonathan Heller; (ii) Lawndale Capital

Management, LLC ("Lawndale") c/o Andrew Shapiro; (iii) Ian Jacobs; (iv) ACK Investments,

LLC c/o Thomas J. Kraus; and (v) Frank Gerber.

         3.      At its organizational meeting, the Equity Committee elected Lawndale's Andrew

Shapiro as Chairman of the Equity Committee.

         4.      Also, on August 24, 2016, the United States Trustee appointed the Official

Committee of Unsecured Creditors (the "Creditors' Committee") and designated the following

members to serve: (i) B.E. Capital Management Fund LP c/o Thomas Braziel; (ii) Dalian Hoffen

Biotechnique, Co. Ltd. c/o Ezra B. Jones; and (iii) TSX Operating Co., LLC c/o James Sana.




                                               6
49813820;1
               Case 3:16-bk-02232-JAF       Doc 149   Filed 08/13/19    Page 7 of 95



         5.       On August 31, 2016, the Equity Committee selected Akerman and Landau

Gottfried & Berger LLP ("LGB") as counsel to represent it during the pendency of the Debtors'

Chapter 11 jointly administered cases.

         6.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. The statutory predicates for the relief sought herein are Section 1103(a) and (b) of the

Bankruptcy Code and Bankruptcy Rules 2014 and 5002.

B.       Retention of Akerman and Billing History

         7.       On July 15, 2016, the Debtors filed a Motion to Establish Procedures to Permit

Monthly Payment of Interim Fee Applications of Chapter 11 Professionals (Doc. 89), and on

August 17, 2016, the Bankruptcy Court entered the Interim Compensation Order, which provides

that professionals retained with authority of the Court may request monthly compensation of

80% of their fees and 100% of their expenses

         8.       On September 15, 2016, the Equity Committee filed the Application of

Committee of Equity Security Holders of Premier Exhibitions, Inc. for Order Authorizing

Retention and Employment of Akerman LLP as Counsel, Nunc Pro Tunc to August 31, 2016

(Doc. 194) (the "Retention Application").

         9.       On October 13, 2016, the Court entered the Order Authorizing Retention and

Employment of Akerman LLP as Counsel to Committee of Equity Security Holders of Premier

Exhibitions, Inc., Nunc Pro Tunc to August 31, 2016 (Doc. 274).

         10.      On December 16, 2016, Akerman filed its First Application (the "First

Application") for the allowance of compensation for professional services rendered and

reimbursement of expenses incurred during the period from August 31, 2016 through and

including November 30, 2016 (Doc. 384).



                                                 7
49813820;1
               Case 3:16-bk-02232-JAF       Doc 149     Filed 08/13/19    Page 8 of 95



         11.      On February 10, 2017, Akerman filed its Supplement (Doc. 462) to the First

Application.

         12.      Akerman attended and participated in the hearing on February 23, 2017, on the (i)

First Interim Application for Allowance and Payment of Compensation and Reimbursement of

Expenses of Landau Gottfried & Berger LLP as Counsel to the Official Committee of Equity

Security Holders of RMS Titanic, Inc. for Services Rendered from August 31, 2016 through

November 30, 2016 and Reimbursement for Certain Fees Advanced Prior to Retention by the

Equity Committee (Doc. 383), and (ii) First Application (Doc. 384).

         13.      On February 28, 2017, the Court entered its Order Allowing Compensation and

Reimbursement of Expenses of Akerman LLP (Doc. 495).

         14.      On June 2, 2017, Akerman filed its Second Application (the "Second

Application") for the allowance of compensation for professional services rendered and

reimbursement of expenses incurred during the period from December 1, 2016 through and

including April 30, 2017 (Doc. 609).

         15.      On July 18, 2017, the Court entered its Order Allowing Compensation and

Reimbursement of Expenses of Akerman LLP (Doc. 658).

         16.      On September 25, 2017, Akerman filed its Third Application for the allowance of

compensation for professional services rendered and reimbursement of expenses incurred during

the period from May 1, 2017 through and including August 31, 2017 (Doc. 759).

         17.      On October 25, 2017, Akerman filed its Amended Third Application (the "Third

Application") for the allowance of compensation for professional services rendered and

reimbursement of expenses incurred during the period from May 1, 2017 through and including

August 31, 2017 (Doc. 798).



                                                  8
49813820;1
               Case 3:16-bk-02232-JAF      Doc 149      Filed 08/13/19     Page 9 of 95



         18.      On November 7, 2017, the Court entered its Order Allowing Compensation and

Reimbursement of Expenses of Akerman LLP (Doc. 802).

         19.      On February 16, 2018, Akerman filed its Fourth Application (the "Fourth

Application") for the allowance of compensation for professional services rendered and

reimbursement of expenses incurred during the period from September 1, 2017 through and

including December 31, 2017 (Doc. 948). The Fourth Application is pending.

         20.      On December 7, 2018, Akerman filed its Fifth Application (the "Akerman Fifth

Interim Fee Application") for the allowance of compensation for professional services rendered

and reimbursement of expenses incurred during the period from January 1, 2018 through and

including October 31, 2018 (Doc. 1276) and LGB filed its Fifth Interim Application For

Allowance And Payment Of Compensation And Reimbursement Of Expenses Of Landau

Gottfried & Berger LLP As Counsel To The Official Committee Of Equity Security Holders Of

RMS Titanic, Inc. For Services Rendered From January 1, 2018 Through October 31, 2018

(Doc. 1275) (collectively, the "Fifth Interim Fee Applications").

         21.      On December 21, 2018, the Creditors' Committee filed an Objection to Landau

Gottfried & Berger LLP's and Akerman LLP's Fifth Interim Fee Applications (Doc. 1289) (the

"Objection").

         22.      This Application is Akerman's final application for approval and allowance of

compensation and reimbursement of expenses. Akerman makes this final application pursuant to

Sections 330 and 331 of the Bankruptcy Code. No prior application has been made to this or any

other court for the relief requested herein, other than Applicant's prior interim fee applications.

         23.      In accordance with the Interim Compensation Order, Akerman submitted monthly

fee statements to the U.S. Trustee, seeking interim compensation and reimbursement of



                                                  9
49813820;1
               Case 3:16-bk-02232-JAF       Doc 149     Filed 08/13/19    Page 10 of 95



expenses. During the time period November 1, 2018, through and including March 31, 2019,

Akerman submitted the following fee statements:

         (a)      On December 13, 2018, pursuant to the Interim Compensation Order,
                  Akerman served its twenty-seventh fee statement for the period from
                  November 1, 2018 through November 30, 2018 (the "Twenty-Seventh Fee
                  Statement"). The Twenty-Seventh Fee Statement sought an allowance of
                  $10,728.50 as compensation for services rendered and the reimbursement
                  of $217.25 in expenses;

         (b)      On January 15, 2019, pursuant to the Interim Compensation Order,
                  Akerman served its twenty-eighth statement for the period from
                  December 1, 2018 through December 31, 2018 (the "Twenty-Eighth Fee
                  Statement"). The Twenty-Eighth Fee Statement sought an allowance of
                  $7,635.00 as compensation for services rendered and the reimbursement
                  of $472.65 in expenses;

         (c)      On February 15, 2019, pursuant to the Interim Compensation Order,
                  Akerman served its twenty-ninth statement for the period from January 1,
                  2019 through January 31, 2019 (the "Twenty-Ninth Fee Statement"). The
                  Twenty-Ninth Fee Statement sought an allowance of $7,895.00 as
                  compensation for services rendered and the reimbursement of $24.10 in
                  expenses;

         (d)      On March 8, 2019, pursuant to the Interim Compensation Order, Akerman
                  served its thirtieth statement for the period from February 1, 2019 through
                  February 28, 2019 (the "Thirtieth Fee Statement"). The Thirtieth Fee
                  Statement sought an allowance of $8,585.00 as compensation for services
                  rendered and the reimbursement of $0 in expenses; and

         (e)      On April 15, 2019, pursuant to the Interim Compensation Order, Akerman
                  served its thirtieth-first fee statement for the period from March 1, 2019
                  through March 31, 2019 (the "Thirty-First Fee Statement" and together
                  with the Twenty-Seventh Fee Statement, Twenty-Eighth Fee Statement,
                  Twenty-Ninth Fee Statement, and Thirtieth Fee Statement collectively, the
                  "Sixth Interim Fee Statements"). The Thirty-First Fee Statement sought an
                  allowance of $2,080.00 as compensation for services rendered and the
                  reimbursement of $0 in expenses.

         24.      On May 15, 2019, the Court entered the Order Vacating Order Granting Motion

to Establish Procedures to Permit Monthly Payment of Interim Fee Applications of Chapter 11

Professionals (Doc. 1347).



                                                  10
49813820;1
             Case 3:16-bk-02232-JAF        Doc 149   Filed 08/13/19    Page 11 of 95



         25.    On August 5, 2019, Applicant provided the United States Trustee with redacted

invoices for August 31, 2016 through October 31, 2018 in Legal Electronic Data Exchange

Standard (LEDES) format. Applicant will provide its invoices from November 1, 2018 through

August 9, 2019 to the United Trustee in LEDES format shortly after filing this Application.

         26.    As of the filing of this Application, Applicant has not received any payments

towards the Sixth Interim Fee Statements.

         27.    Applicant has not entered into any agreement, express or implied, with any other

party for the purpose of sharing fees or other compensation to be paid for professional services

rendered in these jointly administered cases.

         28.    Applicant has negotiated discounts on rates and fees sought and to the extent

those negotiations resulted in agreements, such agreements have been or will be disclosed in the

Bankruptcy Case.

         29.    No promises have been received by Applicant or any member thereof as to

compensation in connection with these jointly administered cases other than in accordance with

the provisions of the Bankruptcy Code.

                                     II.     CASE STATUS

         30.    On October 19, 2018, the Court entered the Order (A) Approving Asset Purchase

Agreement; (B) Authorizing Sale of the Transferred Assets Free and Clear of all Liens, Claims,

Encumbrances and Interests; (C) Authorizing the Assumption and Assignment of Certain

Executory Contracts and Leases in Connection Therewith; (D) Approving Settlement With the

Pacbridge Parties; and (E) Granting Related Relief (Doc. 1232).

         31.    On October 30, 2018, the Court entered the Agreed Order Granting Motion of the

Official Committee of Equity Security Holders to Establish Document Retention Protocols (Doc.



                                                11
49813820;1
             Case 3:16-bk-02232-JAF      Doc 149     Filed 08/13/19     Page 12 of 95



1247). This order required the Debtors to preserve and to instruct its relevant personnel to retain

and preserve information, documents, and records relevant to the adversary proceeding Official

Committee of Equity Security Holders of Premier Exhibitions, Inc. v. Mark A. Sellers, et al.;

Adversary Proceeding No. 18-ap-00064-PMG (the "D&O Litigation"). On January 22, 2019, the

Debtors filed the Debtors' Motion to Vacate the Agreed Order Granting Motion of the Official

Committee of Equity Holders to Establish Document Retention Protocols and Request for

Hearing (Doc. 1294). On March 3, 2019, Mark C. Healy (the "Responsible Person") of Michael

Moecker & Associates, Inc. as the Limited Responsible Party the Responsible Person (See

paragraph 14, below) filed an Objection To Debtors' Motion To Vacate The Agreed Order

Granting Motion Of The Official Committee Of Equity Security Holders To Establish Document

Retention Protocols (Doc. 1331). On April 5, 2019, the Court entered an Order Denying Debtors'

Motion To Vacate The Agreed Order Granting Motion Of The Official Committee Of Equity

Security Holders To Establish Document Retention Protocols (Doc. 1342).

         32.    On November 30, 2018, Applicant filed the Equity Committee's Emergency

Motion To Compel Compliance With The Agreement Regarding Confidentiality And Privilege

Between The Debtors And The Official Committee Of Equity Security Holders (Doc. 1271), in

order to resolve a dispute with the Debtors over termination of a certain Confidentiality

Agreement between the Debtors and the Equity Committee. The resolution of that dispute was a

prerequisite to disbanding the Equity Committee. On January 25, 2019, the Court entered its

Order On Emergency Motion To Compel Compliance With The Agreement Regarding

Confidentiality And Privilege Between The Debtors And The Official Committee Of Equity

Security Holders (Doc. 1297), granting the Equity Committee's emergency motion, as set forth

therein.



                                                12
49813820;1
             Case 3:16-bk-02232-JAF        Doc 149      Filed 08/13/19     Page 13 of 95



         33.    On January 24, 2019, the Debtors filed a Consent Motion for an Order Appointing

a Responsible Person as Substitute Plaintiff in the Adversary Proceeding Against Certain of the

Debtors' Former Directors and Officers (Doc. 1296). The Consent Motion sought appointment

of Mark C. Healy of Michael Moecker & Associates, Inc. as the Limited Responsible Party to

serve as a non-trustee fiduciary for the Debtors, solely in the capacity as substitute plaintiff in the

D&O Litigation.

         34.    On January 25, 2019, the Court entered a Consent Order Granting Motion to

Appoint a Responsible Person as Substitute Plaintiff in the Adversary Proceeding Against

Certain of the Debtors Current and Former Directors and Officers (Ad. Pro Doc. 25).

         35.    On February 6, 2019, at the request of the Equity Committee, the United States

Trustee filed a Notice of Disbanding Official Committee of Equity Security Holders (Doc.

1311).

         36.    On February 19, 2019, the Debtors filed a Notice of Filing Assets and

Amendment to Asset Purchase Agreement (Doc. 1318) and Amended Notice of Closing of Sale

of Substantially All of the Debtors' Assets and Amendment to Asset Purchase Agreement (Doc.

1319).

         37.    The sale approved by the Sale Order closed on February 13, 2019.

                                 III.    FINAL APPLICATION

         38.    Applicant submits this Application, pursuant to Sections 328, 330, 331, and

503(b) of the Bankruptcy Code, Bankruptcy Rule 2016, and the U.S. Trustee Guidelines.

Applicant requests an interim and final award of legal fees incurred by Applicant for services

rendered as counsel to the Equity Committee during the period November 1, 2018 through and

including August 9, 2019 (the "Sixth Interim Compensation Period") in the amount of



                                                  13
49813820;1
             Case 3:16-bk-02232-JAF      Doc 149     Filed 08/13/19     Page 14 of 95



$37,371.00 and reimbursement for actual and necessary expenses in the amount of $766.40.

This represents a reduction of approximately $18,000 in fees.

         39.    The fees sought Applicant in this Application reflect an aggregate of 114.80 hours

of attorney and paraprofessional time spent and recorded in performing services for the Equity

Committee during the Sixth Interim Compensation Period, at a blended average hourly rate of

$325.53 for both professionals and paraprofessionals.

         40.    This request is Applicant's final application to the Court for compensation and

reimbursement of expenses for services rendered as counsel to the Equity Committee. No

understanding exists between Applicant and any other person for the sharing of compensation

sought by the Applicant, except among the partners and associates of the Applicant.

         41.    Pursuant to this Application, Applicant seek, inter alia, (A) final approval and

allowance of the First Interim Payment, the Second Interim Payment, the Third Interim Payment,

and the Fourth Interim Payment; and (B) final approval, allowance, and payment of fees and

expenses incurred in the Fifth and Sixth Interim Compensation Periods in the aggregate amount

of $338,456.95, comprised of $320,732.50 in unpaid fees and $17,724.45 in unpaid expenses,

and (C) final allowance of $753,026.50 in fees and $29,643.60 in expenses incurred by

Applicant, plus an estimated $1,500 for fees incurred through the confirmation hearing, for an

aggregate sum of $784,170.10 in fees and expenses incurred by Applicant during the pendency

of the Debtors' bankruptcy cases.

         42.    Applicant maintains computerized records of the time expended in the rendering

of the professional services required by the Equity Committee. These records are maintained in

the ordinary course of Applicant's business. For the convenience of the Court and parties in

interest, a billing summary for the Sixth Interim Compensation Period is attached as part of the



                                                14
49813820;1
             Case 3:16-bk-02232-JAF       Doc 149   Filed 08/13/19    Page 15 of 95



cover sheet, setting forth the name of each attorney and paraprofessional for whose work on this

case compensation is sought, each attorney's year of bar admission, the aggregate amount of time

expended by each such attorney or paraprofessional, the hourly billing rate for each such

attorney or paraprofessional at Applicant's current billing rates and an indication of the

individual amounts requested as part of the total amount of compensation requested. In addition,

set forth in the billing summary is additional information indicating whether each attorney is a

partner or associate, the number of years each attorney has held such position, and each

attorney's area of concentration. The compensation requested by Applicant is based on the

customary compensation charged by comparably skilled practitioners in cases other than cases

under the Bankruptcy Code.

         43.    Attached hereto as Composite Exhibit A are invoices from November 1, 2018

through August 9, 2019, broken down in tenths of an hour by project category, based on the U.S.

Trustee Guidelines, setting forth a detailed description of services performed by each attorney

and paraprofessional as well as a detailed list of expenses incurred in connection with the

performance of professional services on behalf of the Equity Committee for the Fifth Interim

Compensation Period.

         44.      Applicant also maintains computerized records of all expenses incurred in

connection with the performance of professional services. A summary of the amounts and

categories of expenses for which reimbursement is sought for the Sixth Interim Compensation

Period is attached hereto as Exhibit B.




                                              15
49813820;1
             Case 3:16-bk-02232-JAF       Doc 149     Filed 08/13/19     Page 16 of 95



               IV.   SUMMARY OF PROFESSIONAL SERVICES RENDERED

         45.     To provide an orderly summary of the services rendered on behalf of the Equity

Committee by Akerman, and in accordance with the U.S. Trustee Guidelines, Akerman has

established the following separate project billing categories in connection with this case:

         (a)     B110 – Case Administration
         (b)     B120 – Asset Analysis and Recovery
         (c)     B130 – Asset Disposition
         (d)     B140 – Relief from Stay /Adequate Protection Procedures
         (e)     B150 – Meetings of and Communications with Creditors
         (f)     B151 - Communications with Equity Holders and Equity Committee Members
         (g)     B160 – Fee/Employment Applications
         (h)     B170 – Fee/Employment Objections
         (i)     B180 – Avoidance Action Analysis
         (j)     B185 – Assumption/Rejection of Leases and Contracts
         (k)     B190 – Other Contested Matters (excluding assumption/rejection motions)
         (l)     B191 – Investigation and Pursuit of Securities and Other Litigation Claims
         (m)     B192 – Adversary Proceedings
         (n)     B195 – Non-Working Travel
         (o)     B210 – Business Operations
         (p)     B220 – Employee Benefits/Pensions
         (q)     B230 – Financing/Cash Collections
         (r)     B240 – Tax Issues
         (s)     B250 – Real Estate
         (t)     B251 – Personal Property
         (u)     B260 – Board of Directors Matters
         (v)     B310 – Claims Administration and Objections
         (w)     B320 – Plan and Disclosure Statement (including Business Plan)
         (x)     B410 – General Bankruptcy Advice/Opinions
         (y)     B420 - Restructurings

         46.     The following summary is intended to highlight a number of the services rendered

by Akerman in the separate project billing categories where Akerman has expended a

considerable number of hours on behalf of the Equity Committee, and it is not meant to be a

detailed description of all of the work performed. Detailed descriptions of the day-to-day

services provided by Akerman during the Sixth Interim Compensation Period and the time




                                                16
49813820;1
             Case 3:16-bk-02232-JAF      Doc 149     Filed 08/13/19      Page 17 of 95



expended performing such services in each project billing category are fully set forth in

Composite Exhibit A hereto.

                (a)    B130 – Asset Disposition

         47.    On October 19, 2018, the Court entered the Sale Order.

         48.    On February 19, 2019, the Debtors filed the Notice of Filing Assets and

Amendment to Asset Purchase Agreement (Doc. 1318) and Amended Notice of Closing of Sale

of Substantially All of the Debtors' Assets and Amendment to Asset Purchase Agreement (Doc.

1319).

         49.    The sale approved by the Sale Order closed on February 13, 2019.

         50.    Applicant represented the Equity Committee throughout the sale process,

including objecting to bid procedures and advancing alternatives aimed at enhancing the

bankruptcy estate.

         (b)    B151 - Communications with Equity Holders and Equity Committee
                Members

         51.    During the Sixth Interim Compensation Period, Applicant received and responded

to numerous inquiries, both telephonic and electronic, regarding, inter alia, (a) information

pertaining to the filing of claims, (b) information relating to the Debtors' Plan, (c) information

related to the potential amount of distributions to unsecured creditors, (d) potential causes of

action that could benefit the Debtors' bankruptcy estates, creditors and equity holders, and (e)

general information regarding the Chapter 11 process.

         52.    Further, Applicant participated in numerous conferences with the Equity

Committee and other interested parties regarding the foregoing and other aspects of this Chapter

11 case.




                                               17
49813820;1
             Case 3:16-bk-02232-JAF     Doc 149    Filed 08/13/19    Page 18 of 95



                (c)    B160 - Fee/Employment Applications

         53.    During the Sixth Interim Compensation Period, Applicant prepared and filed the

Akerman Fifth Interim Fee Application (Doc. 1276) and began preparing this Application.

         54.    Applicant also prepared and submitted its invoices on a monthly basis in

accordance with the U.S. Trustee Guidelines and the Interim Compensation Order.

                (d)    B170 - Fee/Employment Objections

         55.    During the Sixth Interim Compensation Period, Applicant reviewed and analyzed

the Objection to the Akerman Fifth Interim Fee Application.

         56.    Applicant also prepared a supplement to Fifth Interim Applications and

Interrogatories and Request for Production of Documents to the Creditors' Committee in

connection with the Objection to the Akerman Fifth Interim Fee Application.

                (e)    B190 – Other Contested Matters

         57.    During the Sixth Interim Compensation Period, Applicant prepared and filed an

Emergency Motion to Compel Compliance with the Agreement Regarding Confidentiality and

Privilege Between the Debtors and the Official Committee of Equity Security Holders (Doc.

1271) (the "Emergency Motion to Compel Compliance") and a Certificate of Necessity (Doc.

1272).

         58.    On January 22, 2019, the Debtors filed a Motion to Vacate the Agreed Order

Granting Motion of the Official Committee of Equity Security Holders to Establish Document

Retention Protocols and Request for Hearing (Doc. 1294) and Certificate of Necessity (Doc.

1295).

         59.     A hearing was held on January 24, 2019, on the Emergency Motion to Compel

Compliance and on January 25, 2019, the Court entered the Order on Emergency Motion to



                                              18
49813820;1
             Case 3:16-bk-02232-JAF       Doc 149      Filed 08/13/19     Page 19 of 95



Compel Compliance with the Agreement Regarding Confidentiality and Privilege Between the

Debtors and the Official Committee of Equity Security Holders (Doc. 1297).

         60.     On February 6, 2019, the United States Trustee filed a Notice of Disbanding

Official Committee of Equity Security Holders (Doc. 1311).

                (f)    B192 – Adversary Proceedings

         61.    During the Sixth Interim Compensation Period, Applicant had extensive

discussions with counsel for the Debtors and special counsel for the Equity Committee regarding

the appointment of Mark C. Healy of Michael Moecker & Associates, Inc. as a non-trustee

fiduciary for the Debtors, solely in the capacity as substitute plaintiff in the D&O Litigation.

         62.    On January 24, 2019, the Debtors filed a Consent Motion for an Order Appointing

Responsible Person as Substitute Plaintiff in the Adversary Proceeding Against Certain of the

Debtors' Current and Former Directors and Officers (Adv. Doc. 24).

         63.    On January 25, 2019, the Court entered the Consent Order Granting Motion to

Appoint a Responsible Person as Substitute Plaintiff in the Adversary Proceeding Against

Certain of the Debtors' Current and Former Directors and Officers (Adv. Doc. 25).

         64.    The professional fees rendered incurred by Applicant during the Sixth Interim

Compensation Period by project billing categories are as follows:

      Project Billing Category                                        Hours           Fees
      B130 – Asset Disposition                                            .80          $320.00
      B151 – Communications with Equity Holders and Equity
      Committee Members                                                  11.00       $4,400.00
      B160 – Fee/Employment Applications                                 42.00      $10,935.00
      B170 – Fee/Employment Objections                                   18.80       $6,102.50
      B190 – Other Contested Matters                                     24.50       $8,315.00
      B191 – Investigation and Pursuit of Securities and Other
      Litigation Claims                                                   2.10       $1,036.00
      B192 – Adversary Proceedings                                       13.10       $4,934.00
      B240 – Tax Issues                                                   2.50       $1,328.50
      Total                                                              114.8      $37,371.00

                                                 19
49813820;1
             Case 3:16-bk-02232-JAF       Doc 149     Filed 08/13/19      Page 20 of 95



    V.       SUPPLEMENT TO AKERMAN FIFTH INTERIM FEE APPLICATION AND
                         RESPONSE TO THE OBJECTION 5

         65.    In the Objection, the Creditors' Committee raised questions about certain actions

taken by LGB and Akerman as counsel to the Equity Committee.

         66.    If litigated, LGB and Akerman would demonstrate that the Objection should be

overruled and the Fifth Interim Fee Applications should be approved in their entirety.

         67.    This Bankruptcy Case has been active and unusual, with a very extensive record

and a number of complex issues. The entire case record is incorporated herein by reference in

support of this Application.

         68.    Soon after commencement of these Chapter 11 cases, the Debtors filed Debtors'

Motion for Order Pursuant to Bankruptcy Code Sections 105 and 363 and Bankruptcy Rules

6003, 6004, and 9014 Authorizing the Debtors to Market and Sell Certain Titanic Artifacts Free

and Clear of Liens, Claims, and Interests (Doc. 28) (the "Initial Sale Motion"). Beginning on the

filing date and continuing thereafter through the course of these Chapter 11 cases, the status of

the French Artifacts (as defined herein) as property of the estate has been the subject of

numerous pleadings.6 As noted in the Initial Sale Motion, "RMST has never sold an artifact, nor

has any other entity ever legally recovered or sold artifacts from the wreck site of the Titanic.

Nevertheless, there exists a fertile market for the sale of Titanic-related artifacts and memorabilia



5
  Based on a tentative settlement of fee related issues, Applicant has excluded the bulk of
argument and record and case law support in opposition to the Objection. To the extent it may
become relevant in the future, Applicant will supplement this Application and respond in more
detail to the Objection.
6
  The status of the French Artifacts as property of the Debtors' estate and as separate from the so-
called American Artifacts was set forth in the Initial Sale Motion, has been further set forth in
subsequent pleadings, and most recently, in the Debtors' pleadings filed in RMST v The Wrecked
and Abandoned Vessel …, believed to be the RMS Titanic, in rem, CV No. 2:93-cv-902, pending
in the U.S. District Court for the Eastern District of Virginia, E.D.VA. Docket 455.


                                                 20
49813820;1
             Case 3:16-bk-02232-JAF      Doc 149     Filed 08/13/19     Page 21 of 95



saved by survivors of the tragedy or culled from the surface waters by rescuers." ¶ 23. Indeed,

the Court has heard testimony from Arlan Ettinger, President of Guernsey's auction house, as to

the significant value of even a handful of selected artifacts from the French Collection were they

to be sold at public auction. See Declaration of Arlan Ettinger, Docs. 1179 and 1184, and

Transcript of the August 30, 2018 hearing at pp. 112-113. 7

         69.    On August 17, 2016, RMS Titanic, Inc. filed its Adversary Complaint against the

French Republic thereby initiating the adversary proceeding entitled RMS Titanic, Inc. v. French

Republic a/k/a Republic of France, Adversary Proceeding No. 3:16-ap-00183-PMG (the "French

Adversary").     In the French Adversary, RMST sought a declaratory judgment pursuant to

Bankruptcy Rule 7001(9) that France had no interest in approximately 2,100 artifacts from the

Titanic wreck site (the "French Artifacts"). On September 29, 2017, the Court entered a Final

Default Judgment in favor of RMST and against the French Republic in the French Adversary.

All filings in the French Adversary are incorporated herein by reference.

         70.    On December 16, 2016, the Debtors filed a Second Motion for Extension of

Exclusivity (Doc. 382).

         71.    On January 3, 2017, Euclid Investments LP and Euclid Claims Recovery LLC

filed an Objection (Doc. 404) to the Debtor's Exclusivity Motion.

         72.    On January 11, 2017, the Court entered the Order Granting Debtors' Second

Motion for Extension of Exclusivity and Denying the Motion of Euclid Investments LP and



7
  The value of the individual artifacts has been the subject of numerous news articles reporting
the sale of such artifacts. Reference to recent sales of Titanic artifacts may be viewed at the
following links: https://www.catawiki.com/stories/4897-5-most-expensive-titanic-objects-that-
survived-and-sold; http://time.com/4088454/titanic-cracker-auction/; and
https://www.ksat.com/lifestyle/brandy-flask-given-to-titanic-passenger-sells-for-almost-100k.



                                                21
49813820;1
             Case 3:16-bk-02232-JAF      Doc 149     Filed 08/13/19     Page 22 of 95



Euclid Claims Recovery LLC for Entry of Order Terminating Debtors Exclusive Periods to File

Chapter 11 Plan and Solicit Acceptances Thereof (Doc. 418).

         73.    In January 2018, the Debtors, the Equity Committee, and the Creditors'

Committee met and agreed to pursue mediation to resolve the Debtors' Cases (the "Plan

Mediation").     On February 26 and 27, 2018, mediation was held in Atlanta, Georgia, with

Edward Dobbs as mediator. Over two days the parties mediated but were unable to reach

agreement on a consensual Chapter 11 plan or other exit strategy. The mediation closed without

resolution and the Debtors re-embarked upon a process to sell the Debtors or their assets.

         74.    On June 1, 2018, the Equity Committee filed a Disclosure Statement (Doc. 1044)

(the "Equity Committee Disclosure Statement") and Chapter 11 Plan of Reorganization (Doc.

1045) (the "Equity Committee Plan"). The Equity Committee Disclosure Statement and Equity

Committee Plan are incorporated by reference herein. A hearing on the Equity Committee

Disclosure Statement was held on August 30, 2018.

         75.    On June 15, 2018, the Debtors filed a Motion for an Order (A) Approving Asset

Purchase Agreement; (B) Authorizing Sale of the Transferred Assets Free and Clear of All

Liens, Claims, Encumbrances and Interests; (C) Authorizing the Assumption and Assignment of

Certain Executory Contracts and Leases in Connection Therewith; (D) Approving Settlement

with The PacBridge Parties; and (E) Granting Related Relief (Doc. 1055) (the "Sale Motion").

         76.    On the day of the Disclosure Statement hearing, the Investors increased their

offered purchase price for the Debtors by $2 million, as a result of which, the Investors asserted,

general unsecured creditors would receive payment of 80% of the allowed amount of their claims

if the Investors purchase of the Debtors’ assets were approved. As a result of that purported

increase in purchase price and the representations of the investors, the largest unsecured creditor



                                                22
49813820;1
             Case 3:16-bk-02232-JAF     Doc 149     Filed 08/13/19     Page 23 of 95



in the case, holding in excess of 33% of the total general unsecured claims, stated to the court

that the creditor supported the sale to the Investors and would vote against the Equity Committee

plan. The Court thereupon did not approve the Equity Committee’s Disclosure Statement.8

         77.    A hearing on the Sale Motion was held on October 18, 2018.

         78.    On October 19, 2018, the Court entered the Order (A) Approving Asset Purchase

Agreement; (B) Authorizing Sale of the Transferred Assets Free and Clear of All Liens, Claims,

Encumbrances and Interests; (C) Authorizing the Assumption and Assignment of Certain

Executory Contracts and Leases in Connection Therewith; (D) Approving Settlement with the

PacBridge Parties; and (E) Granting Related Relief (Doc. 1232) (the "Sale Order"). The Sale

Motion and Sale Order are incorporated by reference herein. The sale closed on or about

February 13, 2019 (Doc. 1319).

         A.    Evaluation    of   Services   Rendered     -   First   Colonial   and   Pettibone
         Considerations

         79.    This Application and Applicant's prior interim fee applications present in

summary fashion an overview of the services performed by LGB and Akerman as counsel to the

Equity Committee for which they seek compensation. The time entries attached as exhibits

report the daily tasks performed by LGB and Akerman broken down into one-tenth of an hour

increments.

         80.    The full range of services and the expertise brought to bear on the issues that

arose in the case may not be fully understood just through a review of those time entries. The




8
  Although the Investors did increase their purchase price by $2 million in order to defeat the
Equity Committee Plan, according to the Debtors’ Disclosure Statement [Docket 82] general
unsecured creditors are likely to receive no more than 63.5% of the allowed amount of their
claims.

                                               23
49813820;1
             Case 3:16-bk-02232-JAF       Doc 149       Filed 08/13/19    Page 24 of 95



issues were complex, often multiple parties were involved with numerous competing positions,

and circumstances often required LGB and Akerman to respond under time pressures.

         81.    American Benefit Life Ins. Co. v. Baddock (In re First Colonial Corp.), 544 F.2d

1291 (5th Cir. 1977)9, enumerates twelve factors a bankruptcy court should evaluate in awarding

fees. First Colonial remains applicable in the Eleventh Circuit to the determination of

reasonableness of fees to be awarded under the Bankruptcy Code. Grant v. George Schumann

Tire & Battery Co., 908 F.2d 874 (11th Cir. 1990); Collier on Bankruptcy, 330.05[2] [a] at 330-

33 through 330-37 (L. King 15th ed. 1991); see also Bonner v. City of Prichard, 661 F.2d 1206,

1209 (11th Cir. 1981). The twelve factors are:

                (1) The time and labor required;

                (2) The novelty and difficulty of the questions presented;

                (3) The skill required to perform the legal services properly;

                (4) The preclusion from other employment by the attorney due to acceptance of

                the case;

                (5) The customary fee for similar work in the community;

                (6) Whether the fee is fixed or contingent;

                (7) The time limitations imposed by the client or circumstances;

                (8) The amount involved and results obtained;

                (9) The experience, reputation and ability of the attorneys;

                (10) The undesirability of the case;
9
  The Fee Objection relies upon In re Pettibone, 74 B.R. 293 (Bankr. N.D. Ill. 1987), which
recites the same criteria as First Colonial and notes that the criteria are derived from the ABA
Code of Professional Responsibility, DR 2-106.

                                                   24
49813820;1
             Case 3:16-bk-02232-JAF       Doc 149      Filed 08/13/19     Page 25 of 95



                 (11) The nature and length of the professional relationship with the client; and

                (12) Awards in similar cases.

First Colonial, 544 F.3d at 1298-99.

                (1)    Time, Nature and Extent of Services Rendered, Results Obtained, and
                Related First Colonial Factors

         82.    The narrative of services performed set forth above and in Applicant's prior

interim fee applications, together with the exhibits attached thereto, detail the time, nature and

extent of the professional services that LGB and Akerman rendered in representing the Equity

Committee as fiduciaries for equity security holders of Premier during this Bankruptcy Case. The

total number of hours expended, 2,146.30 hours for Akerman, were expended in representing the

Equity Committee's interests on a great variety of legal issues that confronted the Equity

Committee in this case.      The services rendered were necessary services that aided in the

administration of the case and helped the Equity Committee fulfill its statutory functions under

11 U.S.C. § 1103(c), including (1) consulting with the debtor in possession and the Creditors

Committee concerning the administration of the case and formulation of a Chapter 11 plan; (2)

investigating the acts, conduct, assets, liabilities and financial condition of the debtor; (3)

advising the Equity Committee on the foregoing and responding to equity holders' inquiries

respecting the Chapter 11 case; and (4) performing services relating to the foregoing.

                (2)     Novelty and Difficulty of Questions Presented

         83.    Throughout this Bankruptcy Case, LGB and Akerman were required to deal with

many complex issues that were unique to this bankruptcy case because of the unusual nature of

the Debtors' assets and its business operations, the multiple jurisdictions having an interest in the

estate and its assets, and the arcane areas of legal expertise that the Equity Committee's counsel


                                                 25
49813820;1
             Case 3:16-bk-02232-JAF       Doc 149     Filed 08/13/19      Page 26 of 95



were required to address. These included bankruptcy law, admiralty, international law and

service of process, insurance coverage, and corporate law, to name a few. LGB and Akerman

spent significant time evaluating various exit strategies, negotiating with other interested parties,

reviewing and preparing pleadings in support of the Equity Committee's interests, and

developing a Chapter 11 plan that would satisfy all creditors and interest holders. In doing so,

consideration was required of each of the various aspects of the case noted above.

                (3)    Skill Requisite to Perform Services Properly

         84.    In representing the Equity Committee, LGB and Akerman brought to the case

decades of practice, experience, and expertise in the areas of bankruptcy, commercial law,

debtor-creditor rights, mediation, secured transactions, litigation, and negotiation, among others.

As a result, LGB and Akerman were "up to speed" on most of the issues arising in the case and

able to provide a high level of representation in an economical manner.

                (4)     Preclusion from Other Employment by Attorney Due to Acceptance
                of Case

         85.    The time spent by LGB and Akerman is set forth in the Exhibits A to the

respective Applications. While LGB and Akerman were not precluded from taking on additional

work for other clients because of this representation, the time spent on this matter could have

been spent on matters for which LGB and Akerman would have been compensated at the same,

if not higher hourly wage and possibly on a current basis.

                (5)    Customary Fee

         86.    The hourly rate charged by LGB and by Akerman are set forth in their respective

Applications. The hourly rates range from $175 to $565 for Akerman's professionals, which in

most instances is below the range of hourly rates customary for professionals of similar skill and

                                                 26
49813820;1
             Case 3:16-bk-02232-JAF       Doc 149      Filed 08/13/19     Page 27 of 95



experience. The hourly rates range from $160 to $565 for LGB's professionals, which is below

the range of hourly rates customary for professionals of similar skill and experience.

Additionally, in the exercise of billing judgment, LGB and Akerman have written off more than

$100,000 for work performed as professionals for the Equity Committee. Moreover, in dividing

up responsibility for the representation, LGB and Akerman were aware of the lower billing rates

charged by Akerman's Florida offices, and directed work to the Akerman firm, as appropriate.

         87.    Furthermore, the reduction from Akerman’s standard rate billing from the reduced

rates applied in the billings in this case represent in excess of $190,000 of reduced fees, just over

20% of the standard rates charges.

         88.    The standard hourly rate charged for the primary professionals who worked on

this case for the Equity Committee are listed below.

                Landau Gottfried & Berger LLP Hourly Rates
                Name                   Discounted Rate  Customary Rate
                Jon L. R. Dalberg      $510             $530
                Peter Gurfein          $565             $590


                Akerman LLP Hourly Rates
                Name                 Discounted Rate             Customary Rate as of
                                                                 October 2016

                Jacob A. Brown             $400                  $475
                Jennifer S. Meehan         $175                  $210
                Brian P. Miller            $565                  $755
                Esther L. Moreno           $540                  $545

                (6)    Whether Fee is Fixed or Contingent

         89.    Insofar as compensation in this matter is subject to the approval of the Court,

LGB's and Akerman's fees are contingent. The Court should consider this factor, which militates

in favor of a fee award in the amount requested.


                                                  27
49813820;1
             Case 3:16-bk-02232-JAF      Doc 149     Filed 08/13/19     Page 28 of 95



                (7)     Time Limitations Imposed by Client or Other Circumstances

         90.    This case required professionals to meet deadlines required under the Bankruptcy

Code or by the necessity to respond to pleadings which occasionally imposed serious time

constraints on LGB and Akerman. The deadlines confronted by the Equity Committee included

bar dates, limitations on insurance coverage, and the usual press of business in bankruptcy

reorganization cases.

                (8)     Experience, Reputation and Ability of Attorneys

         91.    LGB and Akerman are established and respected law firms and their partners,

associates, and other staff working on this case are recognized for their experience and expertise

in bankruptcy cases. The attorneys leading this representation have extensive experience in

bankruptcy cases nationwide and are leaders in their respective bankruptcy bar associations.

                (9)     "Undesirability" of Case

         92.    This case is not undesirable. LGB and Akerman appreciate the opportunity to

appear before this Court in this case and represent the Equity Committee.

                (10)    Nature and Length of Professional Relationship with Client

         93.    LGB and Akerman have represented the Equity Committee since its appointment

in August 2016.

                (11)    Awards in Similar Cases

         94.    The amount requested by LGB and by Akerman is reasonable in terms of awards

in cases of similar magnitude and complexity. Moreover, all fees were incurred in providing

necessary representation to the Equity Committee and were reasonably performed in furtherance

of the Equity Committee's statutory functions under the Bankruptcy Code.       The compensation

                                               28
49813820;1
              Case 3:16-bk-02232-JAF       Doc 149      Filed 08/13/19     Page 29 of 95



that the Equity Committee's Counsel request comports with the mandate of the Bankruptcy

Code, which directs that services be evaluated in light of comparable services performed in non-

bankruptcy cases in the community.

         B.      Argument

         95.     The Objection is riddled with unsubstantiated, false allegations. Virtually all the

statements and allegations in the Objection are conjecture. Not one statement or allegation in the

Objection that is material to the issues of the Fifth Interim Fee Applications or would be material

to this Application has any record support.

         96.     The case law cited by the Creditors' Committee is largely inapposite and those

cases that do apply to the record in this case do not support the Creditors' Committee's legal

arguments.

         97.     Rather, the revisionist history set forth in the Objection is unsubstantiated and not

grounded in legal precedent. If litigated, the Objection should be overruled in its entirety.

                                         VI.    EXPENSES

         98.     Applicant has incurred a total of $766.40 in expenses in connection with

representing the Equity Committee during the Sixth Interim Compensation Period. Applicant

records all expenses incurred in connection with the performance of professional services.

         99.     In connection with the reimbursement of expenses, Applicant's policy is to charge

its clients in all areas of practice for expenses, other than fixed and routine overhead expenses,

incurred in connection with representing its clients. The expenses charged to Applicant's clients

include, among other things, mail and FedEx charges, special or hand delivery charges,

photocopying charges, computerized research and transcription costs.




                                                  29
49813820;1
             Case 3:16-bk-02232-JAF         Doc 149     Filed 08/13/19     Page 30 of 95



          100.   Applicant charges the Equity Committee for these expenses at rates consistent

with those charged to Applicant's other bankruptcy clients, which rates are equal to or less than

the rates charged by Applicant to its non-bankruptcy clients.

          101.   In providing or obtaining from third parties services which are reimbursable by

clients, Applicant does not include in such reimbursable amount any costs of investment,

equipment or capital outlay.

          102.   Throughout this Bankruptcy Case, Applicant has been keenly aware of cost

considerations and has tried to minimize the expenses charged to the Debtors' estate.

                          VII.   REQUEST FOR FEE ENHANCEMENT

          103.    The Equity Committee and its counsel expended substantial time and effort to

investigate and pursue standing to bring the D&O Litigation. In doing so, they faced objections

from the Debtors and the Creditors Committee. Ultimately, the Equity Committee succeeded in

being granted standing and commenced the adversary proceeding, Mark C. Healy of Michael

Moecker & Associates, Inc. in his capacity as Court-Appointed Responsible Person v. Mark A.

Sellers, et al., Adversary Proceeding #: 3:18-ap-00064-JAF, which is being prosecuted by Mark

Healy as successor to the Equity Committee.

          104.    To the extent there is recovery in the D&O Litigation, Applicant believes the

record in this Bankruptcy Case supports a fee enhancement for its work that resulted in the D&O

Litigation and suggests such fee enhancement be payment of either (i) the full, non-discounted

rates for all professionals' time spent investigating the claims in the D&O Litigation and

pursuing standing of the same, or (ii) a percentage of the net recovery in the D&O Litigation.10




10
     This request will be withdrawn if the tentative settlement is approved.

                                                  30
49813820;1
             Case 3:16-bk-02232-JAF     Doc 149      Filed 08/13/19   Page 31 of 95



                         VIII. FINAL COMPENSATION PERIOD

         105.   By this Final Application, Applicant seeks the final review, allowance, and

approval of compensation for its professional services rendered on behalf of the Equity

Committee, and reimbursement of its expenses incurred in connection with services, for the Final

Compensation Period, which includes and subsumes the First, Second, Third, Fourth, Fifth, and

Sixth Interim Compensation Periods. Applicant relies upon the detail and description of such

services and expenses as included within its First Application (Doc. 384), Supplement to the

First Application (Doc. 462), Second Application (Doc. 609), Third Application (Doc. 798),

Fourth Application (Doc. 948), and Akerman Fifth Interim Fee Application (Doc. 1276), the

contents of which Applicant incorporates herein.

         In summary, the aggregate compensation for services and fee reimbursement for which

Applicant seeks allowance is set forth below:

                                                             Fees          Costs         Total
First Application (Doc. 384)                           $92,944.50      $1,744.55    $94,689.05
Second Application (Doc. 609)                         $169,027.00      $2,304.55   $171,331.55
Third Application (Doc. 798)                           $86,191.50      $2,133.84    $88,325.34
Fourth Application (Doc. 948)                          $84,131.00      $5,736.21    $89,867.21
Fifth Application (Doc. 1276)                         $283,361.50     $16,958.05   $300,319.55
Sixth Application                                      $37,371.00        $766.40    $38,137.40
Total Compensation and Expenses for Final
Allowance                                             $753,026.50     $29,643.60   $782,670.10

                        IX.    ALLOWANCE OF COMPENSATION

         106.   The professional services rendered by Applicant have required a high degree of

professional competence and expertise to address, with skill and dispatch, the numerous issues

requiring evaluation and action by the Equity Committee. Applicant respectfully submits that

the services rendered to the Equity Committee were performed efficiently, effectively and

economically, and that the results obtained to-date have and will continue to benefit the equity



                                                31
49813820;1
             Case 3:16-bk-02232-JAF       Doc 149     Filed 08/13/19     Page 32 of 95



holders as well as and the Debtors' bankruptcy estates and interests of other stakeholders in these

Chapter 11 cases.

         107.   The allowance of interim compensation for services rendered and reimbursement

of expenses in bankruptcy cases is expressly provided for in Section 331 of the Bankruptcy

Code:

                Any professional person . . . may apply to the court not more than once
                every 120 days after an order for relief in a case under this title, or more
                often if the court permits, for such compensation for services rendered . . .
                as is provided under Section 330 of this Title.

11 U.S.C. § 331.

         108.   With respect to the level of compensation, Section 330(a)(1)(A) of the

Bankruptcy Code provides, in pertinent part, that the Court may award to a professional person,

"reasonable compensation for actual, necessary services rendered." Section 330(a)(3)(A), in

turn, provides that:

                In determining the amount of reasonable compensation to be
                awarded, the court shall consider the nature, the extent, and the
                value of such services, taking into account all relevant factors,
                including –

                       (A)     the time spent on such services;

                       (B)     the rates charged for such services;

                       (C)     whether the services were necessary to the
                               administration of, or beneficial at the time at which
                               the service was rendered toward the completion of,
                               a case under this title;

                       (D)     whether the services were performed within a
                               reasonable amount of time commensurate with the
                               complexity, importance, and nature of the problem,
                               issue, or task addressed; and

                       (E)     whether the compensation is reasonable based on
                               the customary compensation charged by


                                                 32
49813820;1
             Case 3:16-bk-02232-JAF       Doc 149      Filed 08/13/19     Page 33 of 95



                               comparably skilled practitioners in cases other than
                               cases under this title.

11 U.S.C. §330(a)(3)(A).

         109.   The congressional policy expressed above provides for adequate compensation in

order to continue to attract qualified and competent professionals to bankruptcy cases. In re

Hillsborough Holdings Corp., 127 F.3d 1398, 1403-04 (11th Cir. 1997) ("Congress determined,

it appears, that on average the gain to the estate of employing able, experienced, expert counsel

would outweigh the expense to the estate of doing so, and that unless the estate paid competitive

[market] sums it could not retain such counsel on a regular basis.") (Citations and quotations

omitted).

         110.   A bankruptcy court may compensate a party that makes a "substantial

contribution" to a chapter 11 case by approving payment to that party by the debtor of the fees

and expenses incurred by that party. Section 503(b)(3)(D) of the Bankruptcy Code reflects a

policy of encouraging meaningful participation in chapter 11 by interested parties while "keeping

fees and administrative expenses to a minimum so as to preserve as much of the estate as

possible for the creditors." Ott v. United States, 419 U.S. 43, 53 (1974). Here, the Equity

Holders engaged counsel to promote the establishment of an equity committee that would

represent the interests of all equity holders. The Debtors have repeatedly established that there

exists substantial equity value over and above amounts needed to pay creditors in full. In

recognition that equity holders have substantial interests at risk in this case, the U. S. Trustee did

appoint an Equity Committee. Thus, the efforts of these Equity Holders led directly to the

establishment of the Equity Committee, a clear and substantial benefit in this case.

         111.   The total time spent by Akerman attorneys and paraprofessionals during the Sixth

Interim Compensation Period was 114.80 hours, which has a fair market value of $37,371.00.


                                                 33
49813820;1
             Case 3:16-bk-02232-JAF         Doc 149     Filed 08/13/19   Page 34 of 95



As shown by this Application and supporting exhibits, Applicant's services were rendered

economically and without unnecessary duplication of efforts. In addition, the work involved,

and thus the time expended, was carefully assigned in consideration of the experience and

expertise required for each particular task.

                                            X.     NOTICE

         112.   Notice of this Application has been given to the United States Trustee, counsel for

the Debtors, counsel for the Creditors' Committee, counsel for Lange Feng, Haiping Zou, and

Jihie Zhang, and to those parties on the Debtors' Master Service List, in accordance with the

Order Granting Debtors' Motion for an Order Pursuant to 11 U.S.C. § 105(a) and Rule 2002

Establishing Notice Procedures (Doc. 140). In light of the nature of the relief requested herein,

the Equity Committee requests that such notice be deemed adequate and sufficient.

                                      XI.        CONCLUSION

         WHEREFORE, Akerman LLP respectfully requests the Court to enter an order,

substantially in the form attached hereto as Exhibit C, (a) allowing Akerman (i) interim

compensation for professional services rendered as co-counsel for the Equity Committee during

the Sixth Interim Compensation Period in the amount of $37,371.00, (ii) reimbursement of

expenses incurred in connection with rendering such services in the aggregate amount of

$766.40, for (iii) a total award of $38,137.40; (b) authorizing and directing the Debtors to pay

Akerman $38,137.40; (c) upon such allowance of compensation and reimbursement of expenses

rendered during the Sixth Interim Compensation Period, the final allowance of compensation for

services rendered during the Final Compensation Period in the amount of $753,026.50, and

reimbursement of expenses incurred in connection with the rendition of such services in the

amount of $29,643.60, plus the $1,500.00 for estimated fees and expenses through the



                                                   34
49813820;1
             Case 3:16-bk-02232-JAF       Doc 149      Filed 08/13/19     Page 35 of 95



confirmation hearing, for a total award of $784,170.10; (d) an enhancement in the amount of

either (i) the difference between the discounted rates and non-discounted rates for all

professionals' time spent investigating the claims in the D&O Litigation and pursuing standing

of the same, or (ii) a percentage of the net recovery in the D&O Litigation; and (e) granting such

further relief as is just.

Dated: August 13, 2019                           AKERMAN LLP
                                                By: /s/ Jacob A. Brown
                                                Jacob A. Brown
                                                Florida Bar No. 170038
                                                50 North Laura Street, Suite 3100
                                                Jacksonville, Florida 32202
                                                (904) 798-3700
                                                (904) 798-3730 (Facsimile)
                                                jacob.brown@akerman.com
                                                 Attorneys for the Official Committee of Equity
                                                 Security Holders of Premier Exhibitions, Inc.


                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 13, 2019, the foregoing was transmitted to the
Court for uploading to the Case Management/Electronic Case Files ("CM/ECF") System, which
will send a notice of electronic filing to all creditors and parties in interest who have consented to
receiving electronic notifications in this case. In accordance with the Court's Order Granting
Debtors' Motion for an Order Pursuant to 11 U.S.C. § 105(a) and Rule 2002 Establishing Notice
Procedures (Doc. 140), a copy of the foregoing was also furnished on August 13, 2019 by U.S.
mail, postage prepaid and properly addressed, to the Master Service List attached hereto.

                                                              /s/ Jacob A. Brown
                                                              Attorney




                                                 35
49813820;1
        Case 3:16-bk-02232-JAF      Doc 149   Filed 08/13/19    Page 36 of 95



                               MASTER SERVICE LIST
                              Case No. 3:16-bk-02230-PMG

A-1 Storage and Crane                    ABC Imaging
2482 197th Avenue                        14 East 38th Street
Manchester, IA 52057                     New York, NY 10017

A.N. Deringer, Inc.                      ATS, Inc.
PO Box 11349                             1900 W. Anaheim Street
Succursale Centre-Ville                  Long Beach, CA 90813
Montreal, QC H3C 5H1

Broadway Video                           CBS Outdoor/Outfront Media
30 Rockefeller Plaza                     185 US Highway 48
54th Floor                               Fairfield, NJ 07004
New York, NY 10112

Dentons Canada LLP                       Enterprise Rent-A-Car Canada
250 Howe Street, 20th Floor              709 Miner Avenue
Vancouver, BC V6C 3R8                    Scarborough, ON M1B 6B6

Expedia, Inc.                            George Young Company
10190 Covington Cross Drive              509 Heron Drive
Las Vegas, NV 89144                      Swedesboro, NJ 08085

Gowlings                                 Hoffen Global Ltd.
550 Burrard Street                       305 Crosstree Lane
Suite 2300, Bental 5                     Atlanta, GA 30328
Vancouver, BC V6C 2B5

Kirvin Doak Communications               MNP LLP
5230 W. Patrick Lane                     15303 - 31st Avenue
Las Vegas, NV 89118                      Suite 301
                                         Surrey, BC V3Z 6X2

Morris Visitor Publications              NASDAQ Stock Market, LLC
PO Box 1584                              805 King Farm Blvd.
Augusta, GA 30903                        Rockville, MD 20850

National Geographic Society              NYC Dept. of Finance
1145 - 17th Avenue NW                    PO Box 3646
Washington, DC 20036                     New York, NY 10008
        Case 3:16-bk-02232-JAF        Doc 149    Filed 08/13/19    Page 37 of 95



PacBridge Limited Partners                  Pallet Rack Surplus, Inc.
22/F Fung House                             1981 Old Covington Cross Road NE
19-20 Connaught Road                        Conyers, GA 30013
Central Hong Kong

Ramparts, Inc.                              Screen Actors Guild
d/b/a Luxor Hotel and Casino                1900 Broadway
3900 Las Vegas Blvd. South                  5th Floor
Las Vegas, NV 89119                         New York, NY 10023

Seaventures, Ltd.                           Sophrintendenza Archeologica
5603 Oxford Moor Blvd.                      di Napoli e Pompei
Windemere, FL 34786                         Piazza Museo 19
                                            Naples, Italy 80135

Syzygy3, Inc.                               Time Out New York
231 West 29th Street                        405 Park Avenue
Suite 606                                   New York, NY 10022
New York, NY 10001

TPL                                         TSX Operating Co.
3340 Peachtree Road                         70 West 40th Street
Suite 2140                                  9th Floor
Atlanta, GA 30326                           New York, NY 10018

Verifone, Inc.                              Samuel Weiser
300 S. Park Place Blvd.                     565 Willow Raod
Clearwater, FL 33759                        Winnetka, IL 60093

WNBC - NBC Universal Media                  United States Attorney’s Office
30 Rockefeller Center                       Middle District of Florida
New York, NY 10112                          300 N. Hogan Street, Suite 700
                                            Jacksonville, FL 32202

Jonathan B. Ross, Esq.                      Christine R. Etheridge, Esq.
Gowling WLG (Canada) LLP                    Bankruptcy Administration
550 Burrard Street, Suite 2300, Bentall 5   Wells Fargo Vendor Financial Services, LLC
Vancouver, BC V6C 2B5                       PO Box 13708
                                            Macon, GA 31208
        Case 3:16-bk-02232-JAF      Doc 149   Filed 08/13/19   Page 38 of 95



TSX Operating Co., LLC                  Dallian Hoffen Biotechnique Co., Ltd.
c/o James Sanna                         c/o Ezra B. Jones
70 W. 40th Street                       305 Crosstree Lane
New York, NY 10018                      Atlanta, GA 30328
Creditor Committee                      Creditor Committee

B.E. Capital Management Fund LP
Thomas Branziel
205 East 42nd Street , 14th Floor
New York, NY 10017
Creditor Committee
             Case 3:16-bk-02232-JAF    Doc 149   Filed 08/13/19   Page 39 of 95



                                  Composite Exhibit A

                                      (Fee Statements)




49813820;1
           Case 3:16-bk-02232-JAF             Doc 149       Filed 08/13/19        Page 40 of 95

                                                                                                      Akerman LLP
                                                                                              Post Office Box 4906
                                                                                                   Orlando, FL 32802
                                                                                                    Tel: 407.254.2305
                                                                                                   Fax: 407.254.3408

Remittance Copy                                                        Invoice Date        December 13, 2018
                                                                       Invoice No.                  9407838


EQUITY COMMITTEE OF PREMIER EXHIBITIONS, INC.
591 REDWOOD HIGHWAY #2345
MILL VALLEY, CA 94941

Client Name:   EQUITY COMMITTEE OF PREMIER
               EXHIBITIONS, INC.
Matter Name:   PREMIER EXHIBITIONS, INC.
Matter Number: 0318769



For professional services rendered through November 30, 2018 as summarized below:

          Services                                               $10,728.50

          Disbursements                                              $217.25
                     TOTAL THIS INVOICE                          $10,945.75



                     PREVIOUS BALANCE                                                    253,171.20
                     (Includes payments received through 12/13/18)
                     TOTAL AMOUNT DUE                                                  $264,116.95



 I hereby certify that I am in compliance with the terms of the Order Establishing Procedures to Permit
 Monthly Payment of Interim Fee Applications of Chapter 11 Professionals.




               To ensure proper credit to the above account, please indicate invoice no. 9407838
                             Return remittance sheet with payment in US funds.
                                             Wired funds accepted:
                                       Akerman LLP Operating Account
                                        c/o SunTrust Bank, Atlanta, GA
                                           ABA Number: 061000104
                                     Account Number: 0215-252207533
                            Swift code SNTRUS3A (For International Wires Only)
                                              IRS EIN XX-XXXXXXX
akerman.com
          Case 3:16-bk-02232-JAF              Doc 149       Filed 08/13/19        Page 41 of 95

                                                                                                      Akerman LLP
                                                                                              Post Office Box 4906
                                                                                                   Orlando, FL 32802
                                                                                                    Tel: 407.254.2305
                                                                                                   Fax: 407.254.3408

                                                                       Invoice Date        December 13, 2018
                                                                       Invoice No.                  9407838


EQUITY COMMITTEE OF PREMIER EXHIBITIONS, INC.
591 REDWOOD HIGHWAY #2345
MILL VALLEY, CA 94941

Client Name:   EQUITY COMMITTEE OF PREMIER
               EXHIBITIONS, INC.
Matter Name:   PREMIER EXHIBITIONS, INC.
Matter Number: 0318769



For professional services rendered through November 30, 2018 as summarized below:

         Services                                                $10,728.50

         Disbursements                                               $217.25
                    TOTAL THIS INVOICE                           $10,945.75



                    PREVIOUS BALANCE                                                     253,171.20
                    (Includes payments received through 12/13/18)
                    TOTAL AMOUNT DUE                                                   $264,116.95



     I hereby certify that I am in compliance with the terms of the Order Establishing Procedures to Permit
     Monthly Payment of Interim Fee Applications of Chapter 11 Professionals.




               To ensure proper credit to the above account, please indicate invoice no. 9407838
                             Return remittance sheet with payment in US funds.
                                             Wired funds accepted:
                                       Akerman LLP Operating Account
                                        c/o SunTrust Bank, Atlanta, GA
                                           ABA Number: 061000104
                                     Account Number: 0215-252207533
                            Swift code SNTRUS3A (For International Wires Only)
                                              IRS EIN XX-XXXXXXX
akerman.com
                Case 3:16-bk-02232-JAF         Doc 149     Filed 08/13/19   Page 42 of 95
Akerman LLP                                                                                        Page 3

076478       EQUITY COMMITTEE OF PREMIER EXHIBITIONS,                  As of            November 30, 2018
             INC.
0318769      PREMIER EXHIBITIONS, INC.                                 Invoice Number            9407838



Task Code:      B130 ASSET DISPOSITION
30-Nov-18       Analysis of stock surrender and related matters.       JAB              0.80      320.00
                       Subtotal for Code B130 ASSET DISPOSITION                         0.80      320.00

Task Code:      B151 COMMUNICATIONS WITH EQUITY HOLDERS AND EQUITY COMMITTEE
                MEMB
1-Nov-18        Prepare for and participate in conference call with    JAB              1.20      480.00
                equity committee regarding case status.
5-Nov-18        Communications with P. Gurfein and M. Brooks           JAB              0.50      200.00
                regarding committee related issues.
6-Nov-18        Communications with attorneys Brooks and Gurfein       JAB              1.00      400.00
                and committee members regarding liquidating trustee
                appointment and related matters.
8-Nov-18        Prepare for and participate in conference call with    JAB              0.80      320.00
                Equity committee and P. Gurfein regarding case
                issues/committee disbandment.
9-Nov-18        Communications with P. Gurfein and B.                  JAB              0.60      240.00
                Charbonneau regarding case status/issues and attend
                to same.
27-Nov-18       Communications with P. Gurfein regarding               JAB              0.20       80.00
                confidentiality provisions.
28-Nov-18       Communications with attorneys Gurfein and Brooks       JAB              0.70      280.00
                regarding confidentiality agreement and cleansing
                document related issues.
29-Nov-18       Extensive communications with attorneys Brooks and     JAB              3.00     1,200.00
                Gurfein and committee members regarding
                termination of confidentiality agreement, required
                cleansing document and related matters.
30-Nov-18       Communications with P. Gurfein and committee           JAB              0.80      320.00
                members regarding emergency motion and
                preparation for hearing.
                Case 3:16-bk-02232-JAF          Doc 149     Filed 08/13/19   Page 43 of 95
Akerman LLP                                                                                         Page 4

076478       EQUITY COMMITTEE OF PREMIER EXHIBITIONS,                   As of            November 30, 2018
             INC.
0318769      PREMIER EXHIBITIONS, INC.                                  Invoice Number            9407838



                  Subtotal for Code B151 COMMUNICATIONS WITH                             8.80     3,520.00
                EQUITY HOLDERS AND EQUITY COMMITTEE MEMB

Task Code:      B160 FEE/EMPLOYMENT APPLICATIONS
13-Nov-18       Revise Fifth Interim Fee Application to include         JSM              0.50       87.50
                October fees and expenses and revise attorney totals
                and task code totals.
14-Nov-18       Attention to finalizing October invoice and             JAB              0.20       80.00
                corresponding cover letter.
14-Nov-18       Draft letters to U.S. Trustee forwarding Akerman and    JSM              0.30       52.50
                Lincoln Financial invoices.
15-Nov-18       Finalize letters to U.S. Trustee forwarding Akerman     JSM              0.20       35.00
                and Lincoln invoices and email same.
16-Nov-18       Revise Fifth Interim Fee Application.                   JSM              0.60      105.00
29-Nov-18       Continue drafting Fifth Interim Fee Application and     JSM              1.20      210.00
                draft proposed Order approving same.
                        Subtotal for Code B160 FEE/EMPLOYMENT                            3.00      570.00
                                      APPLICATIONS

Task Code:      B190 OTHER CONTESTED MATTERS (EXCLUDING ASSUMPTION/REJECTION
                MOTI
1-Nov-18        Communications with M. Suarez, S. Grossman and P.       JAB              1.00      400.00
                Gurfein regarding D & O claims and possible
                committee disbandment.
8-Nov-18        Post-call attention to issues regarding potential       JAB              0.40      160.00
                committee disbandment.
27-Nov-18       Telephone communications with Agentis lawyers           JAB              0.30      120.00
                regarding case status and pending open issues.
27-Nov-18       Analysis regarding same with initial review of draft    JAB              0.60      240.00
                stipulation and proposed order.
28-Nov-18       Review and comment on draft confidentiality             JAB              0.50      200.00
                stipulation and attention to revising same.
28-Nov-18       Assistance with drafting Consent Motion to              JSM              1.20      210.00
                Terminate Confidentiality Agreement and proposed
                Order granting same.
29-Nov-18       Attention to preparing emergency motion to compel       JAB              1.00      400.00
                compliance with confidentiality agreement.
                Case 3:16-bk-02232-JAF         Doc 149     Filed 08/13/19   Page 44 of 95
Akerman LLP                                                                                        Page 5

076478       EQUITY COMMITTEE OF PREMIER EXHIBITIONS,                  As of            November 30, 2018
             INC.
0318769      PREMIER EXHIBITIONS, INC.                                 Invoice Number            9407838


30-Nov-18       Revise and finalize emergency motion to compel         JAB              2.20      880.00
                compliance with confidentiality agreement.
30-Nov-18       Assistance with drafting and finalizing Emergency      JSM              1.40      245.00
                Motion to Terminate Confidentiality Agreement and
                Certificate of Necessity and coordinate electronic
                filing and service of same.
                Subtotal for Code B190 OTHER CONTESTED MATTERS                          8.60     2,855.00
                   (EXCLUDING ASSUMPTION/REJECTION MOTI

Task Code:      B191 INVESTIGATION AND PURSUIT OF SECURITIES AND OTHER
                LITIGATION
8-Nov-18        Confer with P. Gurfein re stock trading matters        ELM              0.40      216.00
15-Nov-18       Gather documents produced by the debtor and other       JDL             0.70      280.00
                third parties to share with co-counsel
28-Nov-18       Review and respond to correspondence from P.           ELM              0.70      378.00
                Gurfein regarding stock related matters.
29-Nov-18       Communications/analysis regarding possible             ELM              0.30      162.00
                surrender of shares.
                Subtotal for Code B191 INVESTIGATION AND PURSUIT                        2.10     1,036.00
                     OF SECURITIES AND OTHER LITIGATION

Task Code:      B192 ADVERSARY PROCEEDINGS
1-Nov-18        Confer with litigation counsel re background.          BPM              0.40      226.00
5-Nov-18        Communications with attorneys Brooks, Burnett,         JAB              1.20      480.00
                Grossman, Charbonneau, and Gurfein regarding
                liquidating trustee appointment and D&O claims and
                related matters.
15-Nov-18       Correspond with Gurfein and Lamet re background        BPM              0.20      113.00
                facts.
16-Nov-18       Attention to sharing discovery documents with           JDL             0.40      160.00
                counsel in D&O adversary proceeding
30-Nov-18       Initial review of motion to appoint responsible        JAB              0.30      120.00
                person.
                        Case 3:16-bk-02232-JAF                      Doc 149         Filed 08/13/19             Page 45 of 95
Akerman LLP                                                                                                                                          Page 6

076478            EQUITY COMMITTEE OF PREMIER EXHIBITIONS,                                              As of                     November 30, 2018
                  INC.
0318769           PREMIER EXHIBITIONS, INC.                                                             Invoice Number                            9407838



                            Subtotal for Code B192 ADVERSARY PROCEEDINGS                                                           2.50          1,099.00

Task Code:              B240 TAX ISSUES
29-Nov-18               Review and discuss                                     issues.                   WFS                       0.40             226.00
29-Nov-18               Tax research on                                     and prepare                 AMD                        2.10          1,102.50
                        summary regarding same.
                                          Subtotal for Code B240 TAX ISSUES                                                        2.50          1,328.50

                        Total Fees for Services Rendered..............................................................................$10,728.50



Date                                                   Disbursements                                                                                  Value

30-Nov-18            DUPLICATING                                                                                               44.80
30-Nov-18            DUPLICATING                                                                                               71.80
30-Nov-18            DUPLICATING                                                                                                 0.40
Total for DUPLICATING                                                                                                                                117.00

2-Nov-18             MEALS - JACOB A. BROWN: Dinner - Premier exhibitions -                                                  100.25
                     10/17/18 dinner with Bob Charbonneau. on 11/02/18 at Black
                     Sheep with Bob Charbonneau, na. JB/1685
Total for MEALS                                                                                                                                      100.25

Total Disbursements ....................................................................................................................................$217.25
                    Case 3:16-bk-02232-JAF   Doc 149   Filed 08/13/19   Page 46 of 95
Akerman LLP                                                                                        Page 7

076478      EQUITY COMMITTEE OF PREMIER EXHIBITIONS,               As of            November 30, 2018
            INC.
0318769     PREMIER EXHIBITIONS, INC.                              Invoice Number              9407838



          Initial       Name                              Hours            Rate         Amount
          AMD           A. M. DENAULT                       2.10        525.00          1,102.50
          BPM           B.P. MILLER                         0.60        565.00           339.00
          ELM           E. L. MORENO                        1.40        540.00           756.00
          JAB           J. A. BROWN                        17.30        400.00          6,920.00
          JDL           J. D. LAMET                         1.10        400.00           440.00
          JSM           J. S. MEEHAN                        5.40        175.00           945.00
          WFS           W. F. SULLIVAN                      0.40        565.00           226.00
                                   Total                   28.30                    $10,728.50
           Case 3:16-bk-02232-JAF             Doc 149       Filed 08/13/19        Page 47 of 95

                                                                                                      Akerman LLP
                                                                                              Post Office Box 4906
                                                                                                   Orlando, FL 32802
                                                                                                    Tel: 407.254.2305
                                                                                                   Fax: 407.254.3408

Remittance Copy                                                         Invoice Date          January 15, 2019
                                                                        Invoice No.                   9420544


EQUITY COMMITTEE OF PREMIER EXHIBITIONS, INC.
591 REDWOOD HIGHWAY #2345
MILL VALLEY, CA 94941

Client Name:   EQUITY COMMITTEE OF PREMIER
               EXHIBITIONS, INC.
Matter Name:   PREMIER EXHIBITIONS, INC.
Matter Number: 0318769



For professional services rendered through December 31, 2018 as summarized below:

          Services                                                   $7,635.00

          Disbursements                                               $472.65
                     TOTAL THIS INVOICE                              $8,107.65



                     PREVIOUS BALANCE                                                    264,116.95
                     (Includes payments received through 01/15/19)
                     TOTAL AMOUNT DUE                                                  $272,224.60


I hereby certify that I am in compliance with the terms of the Order Establishing Procedures to Permit
Monthly Payment of Interim Fee Applications of Chapter 11 Professionals.




               To ensure proper credit to the above account, please indicate invoice no. 9420544
                             Return remittance sheet with payment in US funds.
                                             Wired funds accepted:
                                       Akerman LLP Operating Account
                                        c/o SunTrust Bank, Atlanta, GA
                                           ABA Number: 061000104
                                     Account Number: 0215-252207533
                            Swift code SNTRUS3A (For International Wires Only)
                                              IRS EIN XX-XXXXXXX
akerman.com
          Case 3:16-bk-02232-JAF              Doc 149       Filed 08/13/19        Page 48 of 95

                                                                                                      Akerman LLP
                                                                                              Post Office Box 4906
                                                                                                   Orlando, FL 32802
                                                                                                    Tel: 407.254.2305
                                                                                                   Fax: 407.254.3408

                                                                       Invoice Date           January 15, 2019
                                                                       Invoice No.                    9420544


EQUITY COMMITTEE OF PREMIER EXHIBITIONS, INC.
591 REDWOOD HIGHWAY #2345
MILL VALLEY, CA 94941

Client Name:   EQUITY COMMITTEE OF PREMIER
               EXHIBITIONS, INC.
Matter Name:   PREMIER EXHIBITIONS, INC.
Matter Number: 0318769



For professional services rendered through December 31, 2018 as summarized below:

         Services                                                   $7,635.00

         Disbursements                                               $472.65
                    TOTAL THIS INVOICE                              $8,107.65



                    PREVIOUS BALANCE                                                     264,116.95
                    (Includes payments received through 01/15/19)
                    TOTAL AMOUNT DUE                                                   $272,224.60




               To ensure proper credit to the above account, please indicate invoice no. 9420544
                             Return remittance sheet with payment in US funds.
                                             Wired funds accepted:
                                       Akerman LLP Operating Account
                                        c/o SunTrust Bank, Atlanta, GA
                                           ABA Number: 061000104
                                     Account Number: 0215-252207533
                            Swift code SNTRUS3A (For International Wires Only)
                                              IRS EIN XX-XXXXXXX
akerman.com
                Case 3:16-bk-02232-JAF          Doc 149    Filed 08/13/19   Page 49 of 95
Akerman LLP                                                                                         Page 3

076478       EQUITY COMMITTEE OF PREMIER EXHIBITIONS,                   As of            December 31, 2018
             INC.
0318769      PREMIER EXHIBITIONS, INC.                                  Invoice Number            9420544



Task Code:      B151 COMMUNICATIONS WITH EQUITY HOLDERS AND EQUITY COMMITTEE
                MEMB
4-Dec-18        Prepare for and participate in committee conference     JAB              1.50      600.00
                call.
17-Dec-18       Continued communications with committee and             JAB              0.30      120.00
                debtor's counsel regarding status of case wrap up.
18-Dec-18       Email correspondence with committee members             JAB              0.40      160.00
                regarding report on 12-17 EDVA hearing and related
                matters.
                  Subtotal for Code B151 COMMUNICATIONS WITH                             2.20      880.00
                EQUITY HOLDERS AND EQUITY COMMITTEE MEMB

Task Code:      B160 FEE/EMPLOYMENT APPLICATIONS
4-Dec-18        Work on Fifth Interim fee application.                  JAB              1.00      400.00
5-Dec-18        Continued revision to Fifth Interim fee application.    JAB              0.50      200.00
5-Dec-18        Revise fifth interim fee application.                   JSM              0.50       87.50
6-Dec-18        Finalize Interim Fee Application.                       JAB              0.70      280.00
7-Dec-18        Finalize and coordinate electronic filing and service   JSM              0.50       87.50
                of Fifth Interim fee applications for Akerman and
                LBG.
11-Dec-18       Work on November invoice.                               JAB              0.30      120.00
11-Dec-18       Review invoice for November and redact.                 JSM              0.10       17.50
12-Dec-18       Continue drafting fourth interim fee application of     JSM              1.20      210.00
                Teneo Securities LLC and draft proposed Order
                approving same.
13-Dec-18       Finalize Akerman's invoice for November, draft letter   JSM              0.30       52.50
                to U.S. Trustee, and coordinate email service of
                same.
18-Dec-18       Draft letter to U.S. Trustee forwarding Lincoln         JSM              0.20       35.00
                Partners Advisors LLC's invoice for November and
                coordinate electronic service of same.
                Case 3:16-bk-02232-JAF         Doc 149     Filed 08/13/19    Page 50 of 95
Akerman LLP                                                                                          Page 4

076478       EQUITY COMMITTEE OF PREMIER EXHIBITIONS,                    As of            December 31, 2018
             INC.
0318769      PREMIER EXHIBITIONS, INC.                                   Invoice Number            9420544



                       Subtotal for Code B160 FEE/EMPLOYMENT                              5.30     1,490.00
                                     APPLICATIONS

Task Code:      B190 OTHER CONTESTED MATTERS (EXCLUDING ASSUMPTION/REJECTION
                MOTI
3-Dec-18        Review SEC filings in connection with Emergency          JSM              1.00      175.00
                Motion to Terminate Confidentiality Agreement and
                download forty 8-K filings since Petition Date.
4-Dec-18        Continued negotiations/communications with P.            JAB              0.80      320.00
                Gurfein and M. Brooks regarding pending emergency
                motion and appointment of liquidating agent.
4-Dec-18        Analysis of cleansing document related issues.           JAB              0.30      120.00
5-Dec-18        Telephone communications with attorney Burnett           JAB              0.20       80.00
                regarding case issues and possible resolution of same.
5-Dec-18        Communications with P. Gurfein and M. Brooks             JAB              0.30      120.00
                regarding resolving open issues.
5-Dec-18        Continued work on order on emergency motion.             JAB              0.50      200.00
11-Dec-18       Assistance with review of Subpoena to JPMorgan           JSM              1.20      210.00
                Chase and responsive documents to same and email
                documents to P. Gurfein.
12-Dec-18       Draft Notice of Preliminary Hearing on Emergency         JSM              0.20       35.00
                Motion to Compel Compliance with the Agreement
                Regarding Confidentiality and Privilege Between the
                Debtors and the Official Committee of Equity
                Security Holders (Doc. 1271).
12-Dec-18       Email correspondence with E. Moreno regarding JP         JAB              0.40      160.00
                Morgan subpoena related provisions in debtors'
                proposed report and disclosure.
12-Dec-18       Attention to finalizing draft motion and stipulation     JAB              1.20      480.00
                with communications with M. Brooks and P. Gurfein
                regarding same.
14-Dec-18       Coordinate electronic filing and service of Notice of    JSM              0.30       52.50
                Preliminary Hearing on Emergency Motion to
                Compel Compliance with the Agreement Regarding
                Confidentiality and Privilege Between the Debtors
                and the Official Committee of Equity Security
                Holders.
14-Dec-18       Communications with attorneys Brooks and Gurfein         JAB              0.50      200.00
                regarding wrap up items and related matters.
                Case 3:16-bk-02232-JAF                 Doc 149        Filed 08/13/19         Page 51 of 95
Akerman LLP                                                                                                                     Page 5

076478       EQUITY COMMITTEE OF PREMIER EXHIBITIONS,                                   As of                   December 31, 2018
             INC.
0318769      PREMIER EXHIBITIONS, INC.                                                  Invoice Number                        9420544



                 Subtotal for Code B190 OTHER CONTESTED MATTERS                                                6.90          2,152.50
                    (EXCLUDING ASSUMPTION/REJECTION MOTI

Task Code:      B192 ADVERSARY PROCEEDINGS
3-Dec-18        Assistance with revising Motion to Appoint                              JSM                    0.50              87.50
                Responsible Person for D&O Litigation.
3-Dec-18        Communications with attorney Gurfein and Brooks                         JAB                    0.70            280.00
                regarding motion to appoint liquidating
                agent/responsible person.
3-Dec-18        Revise and circulate motion to appoint liquidating                      JAB                    1.80            720.00
                agent/responsible person.
4-Dec-18        Revise draft motion to appoint responsible person.                      JAB                    0.60            240.00
5-Dec-18        Email correspondence to M. Healy requesting                             JAB                    0.20              80.00
                declaration.
5-Dec-18        Continued work on motion to appoint responsible                         JAB                    0.50            200.00
                party.
6-Dec-18        Finalize and circulate revised draft motion to appoint                  JAB                    1.20            480.00
                responsible person and proposed order on pending
                Emergency Motion.
10-Dec-18       Assistance with preparation of Consent Motion for an                    JSM                    0.60            105.00
                Order Appointing a Responsible Person as Substitute
                Plaintiff in the Adversary Proceeding Against Certain
                of the Debtors' Current and Former Directors and
                Officers
10-Dec-18       Continued attention to finalizing motion to appoint                     JAB                    1.50            600.00
                responsible person and stipulation on confidentiality
                with revision to documents and communicate thereto.
11-Dec-18       Communications with committee, P. Gurfein and M.                        JAB                    0.80            320.00
                Healy regarding committee disbandment and motion
                to appoint M. Healy as responsible person.
                   Subtotal for Code B192 ADVERSARY PROCEEDINGS                                                8.40          3,112.50

                Total Fees for Services Rendered................................................................................$7,635.00
                        Case 3:16-bk-02232-JAF                      Doc 149         Filed 08/13/19             Page 52 of 95
Akerman LLP                                                                                                                                          Page 6

076478            EQUITY COMMITTEE OF PREMIER EXHIBITIONS,                                              As of                      December 31, 2018
                  INC.
0318769           PREMIER EXHIBITIONS, INC.                                                             Invoice Number                            9420544




Date                                                   Disbursements                                                                                  Value

3-Dec-18             POSTAGE                                                                                                   19.72
3-Dec-18             POSTAGE                                                                                                   11.16
10-Dec-18            POSTAGE                                                                                                 102.08
10-Dec-18            POSTAGE                                                                                                   47.58
10-Dec-18            POSTAGE                                                                                                   12.60
14-Dec-18            POSTAGE                                                                                                   13.63
14-Dec-18            POSTAGE                                                                                                     9.20
Total for POSTAGE                                                                                                                                    215.97

7-Dec-18             DUPLICATING                                                                                                 0.40
Total for DUPLICATING                                                                                                                                   0.40

7-Dec-18             FEDERAL EXPRESS Airbill: 784088176410 per 1768 Invoice                                                      9.78
                     No: 639190415 Ship Dt: 11/29/18
Total for FEDERAL EXPRESS                                                                                                                               9.78

30-Dec-18            COURT REPORTER - STATEWIDE REPORTING SERVICE                                                            246.50
                     - Transcript hearing copy from 10/18/2018. Inv#3467. JM/1902
Total for COURT REPORTER                                                                                                                             246.50

Total Disbursements ....................................................................................................................................$472.65
                    Case 3:16-bk-02232-JAF   Doc 149   Filed 08/13/19   Page 53 of 95
Akerman LLP                                                                                         Page 7

076478      EQUITY COMMITTEE OF PREMIER EXHIBITIONS,               As of            December 31, 2018
            INC.
0318769     PREMIER EXHIBITIONS, INC.                              Invoice Number               9420544



          Initial       Name                              Hours            Rate          Amount
          JAB           J. A. BROWN                        16.20        400.00           6,480.00
          JSM           J. S. MEEHAN                        6.60        175.00           1,155.00
                                   Total                   22.80                        $7,635.00
          Case 3:16-bk-02232-JAF              Doc 149       Filed 08/13/19        Page 54 of 95

                                                                                                      Akerman LLP
                                                                                              Post Office Box 4906
                                                                                                   Orlando, FL 32802
                                                                                                    Tel: 407.254.2305
                                                                                                   Fax: 407.254.3408

Remittance Copy                                                        Invoice Date         February 15, 2019
                                                                       Invoice No.                   9424760


EQUITY COMMITTEE OF PREMIER EXHIBITIONS, INC.
591 REDWOOD HIGHWAY #2345
MILL VALLEY, CA 94941

Client Name:   EQUITY COMMITTEE OF PREMIER
               EXHIBITIONS, INC.
Matter Name:   PREMIER EXHIBITIONS, INC.
Matter Number: 0318769



For professional services rendered through January 31, 2019 as summarized below:

         Services                                                   $7,895.00

         Disbursements                                                $24.10
                    TOTAL THIS INVOICE                              $7,919.10



                    PREVIOUS BALANCE                                                     272,224.60
                    (Includes payments received through 02/15/19)
                    TOTAL AMOUNT DUE                                                   $280,143.70



 I hereby certify that I am in compliance with the terms of the Order Establishing Procedures to Permit
 Monthly Payment of Interim Fee Applications of Chapter 11 Professionals.




               To ensure proper credit to the above account, please indicate invoice no. 9424760
                             Return remittance sheet with payment in US funds.
                                             Wired funds accepted:
                                       Akerman LLP Operating Account
                                        c/o SunTrust Bank, Atlanta, GA
                                           ABA Number: 061000104
                                     Account Number: 0215-252207533
                            Swift code SNTRUS3A (For International Wires Only)
                                              IRS EIN XX-XXXXXXX
akerman.com
          Case 3:16-bk-02232-JAF              Doc 149       Filed 08/13/19        Page 55 of 95

                                                                                                      Akerman LLP
                                                                                              Post Office Box 4906
                                                                                                   Orlando, FL 32802
                                                                                                    Tel: 407.254.2305
                                                                                                   Fax: 407.254.3408

                                                                       Invoice Date         February 15, 2019
                                                                       Invoice No.                   9424760


EQUITY COMMITTEE OF PREMIER EXHIBITIONS, INC.
591 REDWOOD HIGHWAY #2345
MILL VALLEY, CA 94941

Client Name:   EQUITY COMMITTEE OF PREMIER
               EXHIBITIONS, INC.
Matter Name:   PREMIER EXHIBITIONS, INC.
Matter Number: 0318769



For professional services rendered through January 31, 2019 as summarized below:

         Services                                                   $7,895.00

         Disbursements                                                $24.10
                    TOTAL THIS INVOICE                              $7,919.10



                    PREVIOUS BALANCE                                                     272,224.60
                    (Includes payments received through 02/15/19)
                    TOTAL AMOUNT DUE                                                   $280,143.70




               To ensure proper credit to the above account, please indicate invoice no. 9424760
                             Return remittance sheet with payment in US funds.
                                             Wired funds accepted:
                                       Akerman LLP Operating Account
                                        c/o SunTrust Bank, Atlanta, GA
                                           ABA Number: 061000104
                                     Account Number: 0215-252207533
                            Swift code SNTRUS3A (For International Wires Only)
                                              IRS EIN XX-XXXXXXX
akerman.com
                Case 3:16-bk-02232-JAF          Doc 149     Filed 08/13/19   Page 56 of 95
Akerman LLP                                                                                           Page 3

076478       EQUITY COMMITTEE OF PREMIER EXHIBITIONS,                   As of                January 31, 2019
             INC.
0318769      PREMIER EXHIBITIONS, INC.                                  Invoice Number              9424760



Task Code:      B160 FEE/EMPLOYMENT APPLICATIONS
3-Jan-19        Assistance with preparation of Final Fee Application.   MKF              0.50         142.50
3-Jan-19        Continued attention to amendment/supplement of          JAB              3.50       1,400.00
                interim fee application and preparation of final fee
                application.
15-Jan-19       Draft letter to U.S. Trustee forwarding Akerman's       JSM              0.20          35.00
                invoice for December 2018.
18-Jan-19       Finalize letter to U.S. Trustee forwarding Lincoln      JSM              0.20          35.00
                Partners Advisors LLC's monthly statement for
                December and email same to U.S. Trustee.
                        Subtotal for Code B160 FEE/EMPLOYMENT                            4.40       1,612.50
                                      APPLICATIONS

Task Code:      B170 FEE/EMPLOYMENT OBJECTIONS
2-Jan-19        Work on amendment/supplement of interim fee             JAB              5.50       2,200.00
                application
                and attend to preparation of final fee application.
31-Jan-19                                                               JSM

                        Subtotal for Code B170 FEE/EMPLOYMENT                            5.80       2,252.50
                                       OBJECTIONS

Task Code:      B190 OTHER CONTESTED MATTERS (EXCLUDING ASSUMPTION/REJECTION
                MOTI
7-Jan-19        Revise draft motion.                                    JAB              0.30         120.00
15-Jan-19       Revise and circulate proposed order on emergency        JAB              0.50         200.00
                motion.
15-Jan-19       Communications with P. Gurfein and M. Brooks            JAB              0.60         240.00
                regarding resolving emergency motion and related
                matters.
17-Jan-19       Confer with B. Charbonneau regarding document           JAB              0.20          80.00
                retention matter.
17-Jan-19       Email correspondence with B. Clark regarding 1-24       JAB              0.10          40.00
                hearing.
18-Jan-19       Continued communications regarding pending              JAB              0.50         200.00
                emergency motion.
               Case 3:16-bk-02232-JAF         Doc 149      Filed 08/13/19   Page 57 of 95
Akerman LLP                                                                                          Page 4

076478      EQUITY COMMITTEE OF PREMIER EXHIBITIONS,                   As of                January 31, 2019
            INC.
0318769     PREMIER EXHIBITIONS, INC.                                  Invoice Number              9424760


22-Jan-19      Continued communications with attorney Brooks and       JAB              1.00         400.00
               P. Gurfein regarding resolving emergency motion
               issues and related matters.
23-Jan-19      Assistance with finalizing Proposed Order Granting      JSM              0.30          52.50
               Emergency Motion to Terminate Confidentiality
               Agreement.
23-Jan-19      Continued communications regarding resolving            JAB              1.20         480.00
               emergency motion, getting responsible person motion
               filed and related matters.
24-Jan-19      Preparation for and participation in hearing on         JAB              1.60         640.00
               emergency motion with post-hearing follow up.
24-Jan-19      Continued communications with counsel for               JAB              0.80         320.00
               interested parties regarding emergency motion on
               confidentiality agreement and responsible part
               motion.
24-Jan-19      Coordinate submission of proposed Order on              JSM              0.20          35.00
               Emergency Motion to Compel Compliance with
               Agreement Regarding Confidentiality and Privilege.
24-Jan-19      Assistance with finalizing letter to U.S. Trustee       JSM              0.20          35.00
               regarding Equity Committee disbanding.
25-Jan-19      Assistance with finalizing letter to U.S. Trustee       JSM              0.30          52.50
               regarding Equity Committee disbanding.
25-Jan-19      Draft Proof of Service of Order Granting Motion To      JSM              0.30          52.50
               Compel Compliance with the Agreement Regarding
               Confidentiality and Privilege between the Debtors
               and The Official Committee of Equity Security
               Holders and coordinate electronic filing and service
               of same.
25-Jan-19      Finalize and circulate correspondence to US Trustee.    JAB              0.70         280.00
25-Jan-19      Telephone communications with M. Suarez regarding       JAB              0.20          80.00
               committee status and abandonment.
                Case 3:16-bk-02232-JAF                 Doc 149        Filed 08/13/19         Page 58 of 95
Akerman LLP                                                                                                                     Page 5

076478       EQUITY COMMITTEE OF PREMIER EXHIBITIONS,                                   As of                      January 31, 2019
             INC.
0318769      PREMIER EXHIBITIONS, INC.                                                  Invoice Number                        9424760



                 Subtotal for Code B190 OTHER CONTESTED MATTERS                                                9.00          3,307.50
                    (EXCLUDING ASSUMPTION/REJECTION MOTI

Task Code:      B192 ADVERSARY PROCEEDINGS
3-Jan-19        Assistance with revising Consent Motion for Order                       JSM                    0.20              35.00
                Appointing a Responsible Personal as Substitute
                Plaintiff in Adversary Proceeding.
3-Jan-19        Communications with debtor's counsel and co-                            JAB                    0.50            200.00
                counsel regarding status of motion to appoint M.
                Healy.
4-Jan-19        Review comments of attorney Grossman to motion to                       JAB                    0.30            120.00
                appoint M. Healy as responsible party.
4-Jan-19        Assistance with revising Consent Motion for an                          JSM                    0.20              35.00
                Order Appointing Responsible Person as Substitute
                Plaintiff in the Adversary Proceeding.
7-Jan-19        Communications regarding draft motion to appoint                        JAB                    0.30            120.00
                M. Healy.
7-Jan-19        Assistance with finalizing Motion to Appoint                            JSM                    0.30              52.50
                Responsible Person for D&O Litigation.
8-Jan-19        Communications with P. Gurfein and M. Brooks                            JAB                    0.40            160.00
                regarding finalizing motion to appoint M. Healy and
                related matters.
                   Subtotal for Code B192 ADVERSARY PROCEEDINGS                                                2.20            722.50

                Total Fees for Services Rendered................................................................................$7,895.00



Date                                       Disbursements                                                                         Value

25-Jan-19     POSTAGE                                                                                       14.50
25-Jan-19     POSTAGE                                                                                         9.20
Total for POSTAGE                                                                                                                 23.70

25-Jan-19     DUPLICATING                                                                                     0.40
Total for DUPLICATING                                                                                                              0.40
                         Case 3:16-bk-02232-JAF                     Doc 149          Filed 08/13/19            Page 59 of 95
Akerman LLP                                                                                                                                           Page 6

076478            EQUITY COMMITTEE OF PREMIER EXHIBITIONS,                                               As of                         January 31, 2019
                  INC.
0318769           PREMIER EXHIBITIONS, INC.                                                              Invoice Number                            9424760


Total Disbursements ......................................................................................................................................$24.10
                    Case 3:16-bk-02232-JAF   Doc 149   Filed 08/13/19   Page 60 of 95
Akerman LLP                                                                                         Page 7

076478      EQUITY COMMITTEE OF PREMIER EXHIBITIONS,               As of                January 31, 2019
            INC.
0318769     PREMIER EXHIBITIONS, INC.                              Invoice Number               9424760



          Initial       Name                              Hours            Rate          Amount
          JAB           J. A. BROWN                        18.20        400.00           7,280.00
          JSM           J. S. MEEHAN                        2.70        175.00            472.50
          MKF           M. K. FACKLER                       0.50        285.00            142.50
                                   Total                   21.40                        $7,895.00
             Case 3:16-bk-02232-JAF             Doc 149       Filed 08/13/19        Page 61 of 95

                                                                                                        Akerman LLP
                                                                                                Post Office Box 4906
                                                                                                     Orlando, FL 32802
                                                                                                      Tel: 407.254.2305
                                                                                                     Fax: 407.254.3408

  Remittance Copy                                                         Invoice Date           March 07, 2019
                                                                          Invoice No.                  9435373


  EQUITY COMMITTEE OF PREMIER EXHIBITIONS, INC.
  591 REDWOOD HIGHWAY #2345
  MILL VALLEY, CA 94941

  Client Name:   EQUITY COMMITTEE OF PREMIER
                 EXHIBITIONS, INC.
  Matter Name:   PREMIER EXHIBITIONS, INC.
  Matter Number: 0318769



  For professional services rendered through February 28, 2019 as summarized below:

            Services                                                   $8,585.00

            Disbursements                                                 $0.00
                       TOTAL THIS INVOICE                              $8,585.00



                       PREVIOUS BALANCE                                                    280,143.70
                       (Includes payments received through 03/07/19)
                       TOTAL AMOUNT DUE                                                  $288,728.70



I hereby certify that I am in compliance with the terms of the Order Establishing Procedures to Permit
Monthly Payment of Interim Fee Applications of Chapter 11 Professionals.




                 To ensure proper credit to the above account, please indicate invoice no. 9435373
                               Return remittance sheet with payment in US funds.
                                               Wired funds accepted:
                                         Akerman LLP Operating Account
                                          c/o SunTrust Bank, Atlanta, GA
                                             ABA Number: 061000104
                                       Account Number: 0215-252207533
                              Swift code SNTRUS3A (For International Wires Only)
                                                IRS EIN XX-XXXXXXX
 akerman.com
          Case 3:16-bk-02232-JAF              Doc 149       Filed 08/13/19        Page 62 of 95

                                                                                                      Akerman LLP
                                                                                              Post Office Box 4906
                                                                                                   Orlando, FL 32802
                                                                                                    Tel: 407.254.2305
                                                                                                   Fax: 407.254.3408

                                                                       Invoice Date            March 07, 2019
                                                                       Invoice No.                   9435373


EQUITY COMMITTEE OF PREMIER EXHIBITIONS, INC.
591 REDWOOD HIGHWAY #2345
MILL VALLEY, CA 94941

Client Name:   EQUITY COMMITTEE OF PREMIER
               EXHIBITIONS, INC.
Matter Name:   PREMIER EXHIBITIONS, INC.
Matter Number: 0318769



For professional services rendered through February 28, 2019 as summarized below:

         Services                                                   $8,585.00

         Disbursements                                                 $0.00
                    TOTAL THIS INVOICE                              $8,585.00



                    PREVIOUS BALANCE                                                     280,143.70
                    (Includes payments received through 03/07/19)
                    TOTAL AMOUNT DUE                                                   $288,728.70




               To ensure proper credit to the above account, please indicate invoice no. 9435373
                             Return remittance sheet with payment in US funds.
                                             Wired funds accepted:
                                       Akerman LLP Operating Account
                                        c/o SunTrust Bank, Atlanta, GA
                                           ABA Number: 061000104
                                     Account Number: 0215-252207533
                            Swift code SNTRUS3A (For International Wires Only)
                                              IRS EIN XX-XXXXXXX
akerman.com
                Case 3:16-bk-02232-JAF      Doc 149      Filed 08/13/19   Page 63 of 95
Akerman LLP                                                                                         Page 3

076478       EQUITY COMMITTEE OF PREMIER EXHIBITIONS,                As of                February 28, 2019
             INC.
0318769      PREMIER EXHIBITIONS, INC.                               Invoice Number               9435373



Task Code:      B160 FEE/EMPLOYMENT APPLICATIONS




                       Subtotal for Code B160 FEE/EMPLOYMENT
                                     APPLICATIONS

Task Code:      B170 FEE/EMPLOYMENT OBJECTIONS
8




11-Feb-19       Work on                            Fee Application   JAB              4.50        1,800.00
                                      Supplement
                                        .




20-Feb-19       Assistance with revising                             JSM              0.40           70.00
                Fee Application                       Supplement.
21-Feb-19       Assistance with revising                             JSM              2.40          420.00
                Fee Application                       Supplement.
21-Feb-19       Work on                            Fee Application   JAB              1.00          400.00
                           Supplement.
               Case 3:16-bk-02232-JAF                 Doc 149        Filed 08/13/19         Page 64 of 95
Akerman LLP                                                                                                                    Page 4

076478      EQUITY COMMITTEE OF PREMIER EXHIBITIONS,                                   As of                    February 28, 2019
            INC.
0318769     PREMIER EXHIBITIONS, INC.                                                  Invoice Number                        9435373


22-Feb-19      Assistance with revising                                                JSM                    3.50            612.50
               Fee Application
                                                  Supplement.
22-Feb-19      Continued work on                                    Fee                JAB                    1.50            600.00
               Application                                 Supplement.
                        Subtotal for Code B170 FEE/EMPLOYMENT                                                26.60          8,435.00
                                       OBJECTIONS

               Total Fees for Services Rendered................................................................................$8,585.00
                    Case 3:16-bk-02232-JAF   Doc 149   Filed 08/13/19   Page 65 of 95
Akerman LLP                                                                                         Page 5

076478      EQUITY COMMITTEE OF PREMIER EXHIBITIONS,               As of                February 28, 2019
            INC.
0318769     PREMIER EXHIBITIONS, INC.                              Invoice Number               9435373



          Initial       Name                              Hours            Rate          Amount
          JAB           J. A. BROWN                        17.00        400.00           6,800.00
          JSM           J. S. MEEHAN                       10.20        175.00           1,785.00
                                   Total                   27.20                        $8,585.00
             Case 3:16-bk-02232-JAF              Doc 149       Filed 08/13/19        Page 66 of 95

                                                                                                         Akerman LLP
                                                                                                 Post Office Box 4906
                                                                                                      Orlando, FL 32802
                                                                                                       Tel: 407.254.2305
                                                                                                      Fax: 407.254.3408

  Remittance Copy                                                         Invoice Date                April 08, 2019
                                                                          Invoice No.                       9444345


  EQUITY COMMITTEE OF PREMIER EXHIBITIONS, INC.
  591 REDWOOD HIGHWAY #2345
  MILL VALLEY, CA 94941

  Client Name:   EQUITY COMMITTEE OF PREMIER
                 EXHIBITIONS, INC.
  Matter Name:   PREMIER EXHIBITIONS, INC.
  Matter Number: 0318769



  For professional services rendered through March 31, 2019 as summarized below:

            Services                                                   $2,080.00

            Disbursements                                                 $0.00
                       TOTAL THIS INVOICE                              $2,080.00



                       PREVIOUS BALANCE                                                     288,728.70
                       (Includes payments received through 04/08/19)
                       TOTAL AMOUNT DUE                                                   $290,808.70


I hereby certify that I am in compliance with the terms of the Order Establishing Procedures to Permit
Monthly Payment of Interim Fee Applications of Chapter 11 Professionals.




                  To ensure proper credit to the above account, please indicate invoice no. 9444345
                                Return remittance sheet with payment in US funds.
                                                Wired funds accepted:
                                          Akerman LLP Operating Account
                                           c/o SunTrust Bank, Atlanta, GA
                                              ABA Number: 061000104
                                        Account Number: 0215-252207533
                               Swift code SNTRUS3A (For International Wires Only)
                                                 IRS EIN XX-XXXXXXX
 akerman.com
          Case 3:16-bk-02232-JAF              Doc 149       Filed 08/13/19        Page 67 of 95

                                                                                                      Akerman LLP
                                                                                              Post Office Box 4906
                                                                                                   Orlando, FL 32802
                                                                                                    Tel: 407.254.2305
                                                                                                   Fax: 407.254.3408

                                                                       Invoice Date                April 08, 2019
                                                                       Invoice No.                       9444345


EQUITY COMMITTEE OF PREMIER EXHIBITIONS, INC.
591 REDWOOD HIGHWAY #2345
MILL VALLEY, CA 94941

Client Name:   EQUITY COMMITTEE OF PREMIER
               EXHIBITIONS, INC.
Matter Name:   PREMIER EXHIBITIONS, INC.
Matter Number: 0318769



For professional services rendered through March 31, 2019 as summarized below:

         Services                                                   $2,080.00

         Disbursements                                                 $0.00
                    TOTAL THIS INVOICE                              $2,080.00



                    PREVIOUS BALANCE                                                     288,728.70
                    (Includes payments received through 04/08/19)
                    TOTAL AMOUNT DUE                                                   $290,808.70




               To ensure proper credit to the above account, please indicate invoice no. 9444345
                             Return remittance sheet with payment in US funds.
                                             Wired funds accepted:
                                       Akerman LLP Operating Account
                                        c/o SunTrust Bank, Atlanta, GA
                                           ABA Number: 061000104
                                     Account Number: 0215-252207533
                            Swift code SNTRUS3A (For International Wires Only)
                                              IRS EIN XX-XXXXXXX
akerman.com
                Case 3:16-bk-02232-JAF                 Doc 149        Filed 08/13/19         Page 68 of 95
Akerman LLP                                                                                                                     Page 3

076478       EQUITY COMMITTEE OF PREMIER EXHIBITIONS,                                   As of                       March 31, 2019
             INC.
0318769      PREMIER EXHIBITIONS, INC.                                                  Invoice Number                        9444345



Task Code:      B160 FEE/EMPLOYMENT APPLICATIONS
5-Mar-19        Draft Sixth Interim and Final Fee Application and                       JSM                    2.20            385.00
                proposed Order approving same for Akerman LLP.
5-Mar-19        Draft Fourth Interim and Final Fee Application and                      JSM                    1.50            262.50
                proposed Order approving same for Teneo.
7-Mar-19        Finalize invoice and draft letter to U.S. Trustee.                      JSM                    0.20              35.00
8-Mar-19        Assistance with revising Supplement to Fifth Interim                    JSM                    2.20            385.00
                Fee Applications.
8-Mar-19        Attention to finalizing February 2019 Invoice and                       JAB                    0.30            120.00
                cover letter to US Trustee.
8-Mar-19        Revise Supplement to Interim Fee Applications.                          JAB                    1.30            520.00
27-Mar-19       Review and edit supplement to Akerman and LGB's                         MKF                    1.00            285.00
                Fifth Interim Fee Applications.
27-Mar-19       Assistance with revising Supplement to Fifth Fee                        JSM                    0.50              87.50
                Application in Response to Fee Objection.
                         Subtotal for Code B160 FEE/EMPLOYMENT                                                 9.20          2,080.00
                                       APPLICATIONS

                Total Fees for Services Rendered................................................................................$2,080.00
                    Case 3:16-bk-02232-JAF   Doc 149   Filed 08/13/19   Page 69 of 95
Akerman LLP                                                                                         Page 4

076478      EQUITY COMMITTEE OF PREMIER EXHIBITIONS,               As of                 March 31, 2019
            INC.
0318769     PREMIER EXHIBITIONS, INC.                              Invoice Number               9444345



          Initial       Name                              Hours            Rate          Amount
          JAB           J. A. BROWN                         1.60        400.00            640.00
          JSM           J. S. MEEHAN                        6.60        175.00           1,155.00
          MKF           M. K. FACKLER                       1.00        285.00            285.00
                                   Total                    9.20                        $2,080.00
           Case 3:16-bk-02232-JAF             Doc 149       Filed 08/13/19        Page 70 of 95

                                                                                                      Akerman LLP
                                                                                              Post Office Box 4906
                                                                                                   Orlando, FL 32802
                                                                                                    Tel: 407.254.2305
                                                                                                   Fax: 407.254.3408

Remittance Copy                                                         Invoice Date                May 14, 2019
                                                                        Invoice No.                     9455704


EQUITY COMMITTEE OF PREMIER EXHIBITIONS, INC.
591 REDWOOD HIGHWAY #2345
MILL VALLEY, CA 94941

Client Name:   EQUITY COMMITTEE OF PREMIER
               EXHIBITIONS, INC.
Matter Name:   PREMIER EXHIBITIONS, INC.
Matter Number: 0318769



For professional services rendered through April 30, 2019 as summarized below:

          Services                                                   $1,202.50

          Disbursements                                                 $0.00
                     TOTAL THIS INVOICE                              $1,202.50



                     PREVIOUS BALANCE                                                    290,808.70
                     (Includes payments received through 05/14/19)
                     TOTAL AMOUNT DUE                                                  $292,011.20




  I hereby certify that I am in compliance with the terms of the Order Establishing Procedures to Permit
  Monthly Payment of Interim Fee Applications of Chapter 11 Professionals.




               To ensure proper credit to the above account, please indicate invoice no. 9455704
                             Return remittance sheet with payment in US funds.
                                             Wired funds accepted:
                                       Akerman LLP Operating Account
                                        c/o SunTrust Bank, Atlanta, GA
                                           ABA Number: 061000104
                                     Account Number: 0215-252207533
                            Swift code SNTRUS3A (For International Wires Only)
                                              IRS EIN XX-XXXXXXX
akerman.com
          Case 3:16-bk-02232-JAF              Doc 149       Filed 08/13/19        Page 71 of 95

                                                                                                      Akerman LLP
                                                                                              Post Office Box 4906
                                                                                                   Orlando, FL 32802
                                                                                                    Tel: 407.254.2305
                                                                                                   Fax: 407.254.3408

                                                                       Invoice Date                 May 14, 2019
                                                                       Invoice No.                      9455704


EQUITY COMMITTEE OF PREMIER EXHIBITIONS, INC.
591 REDWOOD HIGHWAY #2345
MILL VALLEY, CA 94941

Client Name:   EQUITY COMMITTEE OF PREMIER
               EXHIBITIONS, INC.
Matter Name:   PREMIER EXHIBITIONS, INC.
Matter Number: 0318769



For professional services rendered through April 30, 2019 as summarized below:

         Services                                                   $1,202.50

         Disbursements                                                 $0.00
                    TOTAL THIS INVOICE                              $1,202.50



                    PREVIOUS BALANCE                                                     290,808.70
                    (Includes payments received through 05/14/19)
                    TOTAL AMOUNT DUE                                                   $292,011.20




               To ensure proper credit to the above account, please indicate invoice no. 9455704
                             Return remittance sheet with payment in US funds.
                                             Wired funds accepted:
                                       Akerman LLP Operating Account
                                        c/o SunTrust Bank, Atlanta, GA
                                           ABA Number: 061000104
                                     Account Number: 0215-252207533
                            Swift code SNTRUS3A (For International Wires Only)
                                              IRS EIN XX-XXXXXXX
akerman.com
                Case 3:16-bk-02232-JAF                 Doc 149        Filed 08/13/19         Page 72 of 95
Akerman LLP                                                                                                                     Page 3

076478       EQUITY COMMITTEE OF PREMIER EXHIBITIONS,                                   As of                         April 30, 2019
             INC.
0318769      PREMIER EXHIBITIONS, INC.                                                  Invoice Number                        9455704



Task Code:      B160 FEE/EMPLOYMENT APPLICATIONS
8-Apr-19        Draft letter to U.S. Trustee forwarding Akerman's                       JSM                    0.20              35.00
                invoice for March 2019.
19-Apr-19       Continuing drafting Sixth Interim and Final Fee                         JSM                    2.70            472.50
                Application for Akerman LLP and proposed Order
                approving same.
19-Apr-19       Revise Fourth Interim and Final Fee Application of                      JSM                    1.50            262.50
                Teneo Securities LLC.
                         Subtotal for Code B160 FEE/EMPLOYMENT                                                 4.40            770.00
                                       APPLICATIONS

Task Code:      B170 FEE/EMPLOYMENT OBJECTIONS
1




                         Subtotal for Code B170 FEE/EMPLOYMENT
                                        OBJECTIONS

                Total Fees for Services Rendered................................................................................$1,202.50
                    Case 3:16-bk-02232-JAF   Doc 149   Filed 08/13/19   Page 73 of 95
Akerman LLP                                                                                         Page 4

076478      EQUITY COMMITTEE OF PREMIER EXHIBITIONS,               As of                   April 30, 2019
            INC.
0318769     PREMIER EXHIBITIONS, INC.                              Invoice Number               9455704



          Initial       Name                              Hours            Rate          Amount
          JAB           J. A. BROWN                         0.60        400.00            240.00
          JSM           J. S. MEEHAN                        5.50        175.00            962.50
                                   Total                    6.10                        $1,202.50
          Case 3:16-bk-02232-JAF              Doc 149       Filed 08/13/19         Page 74 of 95

                                                                                                      Akerman LLP
                                                                                              Post Office Box 4906
                                                                                                   Orlando, FL 32802
                                                                                                    Tel: 407.254.2305
                                                                                                   Fax: 407.254.3408

Remittance Copy                                                        Invoice Date                 June 07, 2019
                                                                       Invoice No.                       9462027


EQUITY COMMITTEE OF PREMIER EXHIBITIONS, INC.
591 REDWOOD HIGHWAY #2345
MILL VALLEY, CA 94941

Client Name:   EQUITY COMMITTEE OF PREMIER
               EXHIBITIONS, INC.
Matter Name:   PREMIER EXHIBITIONS, INC.
Matter Number: 0318769



For professional services rendered through May 31, 2019 as summarized below:

         Services                                                     $3,557.50

         Disbursements                                                     $1.00
                    TOTAL THIS INVOICE                                $3,558.50



                    PREVIOUS BALANCE                                                        292,011.20
                    (Includes payments received through 06/07/19)
                    TOTAL AMOUNT DUE                                                      $295,569.70




               To ensure proper credit to the above account, please indicate invoice no. 9462027
                             Return remittance sheet with payment in US funds.
                                             Wired funds accepted:
                                       Akerman LLP Operating Account
                                        c/o SunTrust Bank, Atlanta, GA
                                           ABA Number: 061000104
                                     Account Number: 0215-252207533
                            Swift code SNTRUS3A (For International Wires Only)
                                              IRS EIN XX-XXXXXXX
akerman.com
          Case 3:16-bk-02232-JAF              Doc 149       Filed 08/13/19        Page 75 of 95

                                                                                                      Akerman LLP
                                                                                              Post Office Box 4906
                                                                                                   Orlando, FL 32802
                                                                                                    Tel: 407.254.2305
                                                                                                   Fax: 407.254.3408

                                                                       Invoice Date                 June 07, 2019
                                                                       Invoice No.                       9462027


EQUITY COMMITTEE OF PREMIER EXHIBITIONS, INC.
591 REDWOOD HIGHWAY #2345
MILL VALLEY, CA 94941

Client Name:   EQUITY COMMITTEE OF PREMIER
               EXHIBITIONS, INC.
Matter Name:   PREMIER EXHIBITIONS, INC.
Matter Number: 0318769



For professional services rendered through May 31, 2019 as summarized below:

         Services                                                   $3,557.50

         Disbursements                                                 $1.00
                    TOTAL THIS INVOICE                              $3,558.50



                    PREVIOUS BALANCE                                                     292,011.20
                    (Includes payments received through 06/07/19)
                    TOTAL AMOUNT DUE                                                   $295,569.70




               To ensure proper credit to the above account, please indicate invoice no. 9462027
                             Return remittance sheet with payment in US funds.
                                             Wired funds accepted:
                                       Akerman LLP Operating Account
                                        c/o SunTrust Bank, Atlanta, GA
                                           ABA Number: 061000104
                                     Account Number: 0215-252207533
                            Swift code SNTRUS3A (For International Wires Only)
                                              IRS EIN XX-XXXXXXX
akerman.com
                Case 3:16-bk-02232-JAF        Doc 149      Filed 08/13/19   Page 76 of 95
Akerman LLP                                                                                          Page 3

076478       EQUITY COMMITTEE OF PREMIER EXHIBITIONS,                  As of                   May 31, 2019
             INC.

0318769      PREMIER EXHIBITIONS, INC.                                 Invoice Number              9462027



Task Code:      B160 FEE/EMPLOYMENT APPLICATIONS
6-May-19        Revise Fourth Interim and Final Fee Application of     JSM              0.40         70.00
                Teneo Securities LLC.
14-May-19       Draft letter to U.S. Trustee forwarding Akerman        JSM              0.10         17.50
                LLP's invoice for April 2019.




16-May-19       Continued work on final fee application.               JAB              1.20        480.00
21-May-19       Assistance with revising Final Fee Applications.       JSM              1.50        262.50



                       Subtotal for Code B160 FEE/EMPLOYMENT                            4.50       1,237.50
                                     APPLICATIONS

Task Code:      B170 FEE/EMPLOYMENT OBJECTIONS
                         Case 3:16-bk-02232-JAF                     Doc 149           Filed 08/13/19            Page 77 of 95
Akerman LLP                                                                                                                                            Page 4

076478            EQUITY COMMITTEE OF PREMIER EXHIBITIONS,                                               As of                               May 31, 2019
                  INC.

0318769           PREMIER EXHIBITIONS, INC.                                                              Invoice Number                             9462027



                                    Subtotal for Code B170 FEE/EMPLOYMENT
                                                   OBJECTIONS

Task Code:               B320 PLAN AND DISCLOSURE STATEMENT (INCLUDING BUSINESS PLAN)



                                Subtotal for Code B320 PLAN AND DISCLOSURE
                                 STATEMENT (INCLUDING BUSINESS PLAN)

                         Total Fees for Services Rendered................................................................................$3,557.50



Date                                                    Disbursements                                                                                   Value

30-Apr-19             PACER PUBLIC RECORDS SYSTEM Pacer Charges                                                                   1.00
Total for PACER PUBLIC RECORDS SYSTEM                                                                                                                     1.00

Total Disbursements ........................................................................................................................................$1.00
                    Case 3:16-bk-02232-JAF   Doc 149   Filed 08/13/19   Page 78 of 95
Akerman LLP                                                                                         Page 5

076478      EQUITY COMMITTEE OF PREMIER EXHIBITIONS,               As of                   May 31, 2019
            INC.

0318769     PREMIER EXHIBITIONS, INC.                              Invoice Number               9462027



          Initial       Name                              Hours            Rate          Amount
          JAB           J. A. BROWN                         7.80        400.00           3,120.00
          JSM           J. S. MEEHAN                        2.50        175.00            437.50
                                   Total                   10.30                        $3,557.50
          Case 3:16-bk-02232-JAF              Doc 149       Filed 08/13/19        Page 79 of 95

                                                                                                      Akerman LLP
                                                                                              Post Office Box 4906
                                                                                                   Orlando, FL 32802
                                                                                                    Tel: 407.254.2305
                                                                                                   Fax: 407.254.3408

Remittance Copy                                                        Invoice Date                 July 09, 2019
                                                                       Invoice No.                       9471842


EQUITY COMMITTEE OF PREMIER EXHIBITIONS, INC.
591 REDWOOD HIGHWAY #2345
MILL VALLEY, CA 94941

Client Name:   EQUITY COMMITTEE OF PREMIER
               EXHIBITIONS, INC.
Matter Name:   PREMIER EXHIBITIONS, INC.
Matter Number: 0318769



For professional services rendered through June 30, 2019 as summarized below:

         Services                                                     $6,307.50

         Disbursements                                                   $25.70
                    TOTAL THIS INVOICE                                $6,333.20



                    PREVIOUS BALANCE                                                        295,569.70
                    (Includes payments received through 07/09/19)
                    TOTAL AMOUNT DUE                                                      $301,902.90




               To ensure proper credit to the above account, please indicate invoice no. 9471842
                             Return remittance sheet with payment in US funds.
                                             Wired funds accepted:
                                       Akerman LLP Operating Account
                                        c/o SunTrust Bank, Atlanta, GA
                                           ABA Number: 061000104
                                     Account Number: 0215-252207533
                            Swift code SNTRUS3A (For International Wires Only)
                                              IRS EIN XX-XXXXXXX
akerman.com
          Case 3:16-bk-02232-JAF              Doc 149       Filed 08/13/19        Page 80 of 95

                                                                                                      Akerman LLP
                                                                                              Post Office Box 4906
                                                                                                   Orlando, FL 32802
                                                                                                    Tel: 407.254.2305
                                                                                                   Fax: 407.254.3408

                                                                       Invoice Date                 July 09, 2019
                                                                       Invoice No.                       9471842


EQUITY COMMITTEE OF PREMIER EXHIBITIONS, INC.
591 REDWOOD HIGHWAY #2345
MILL VALLEY, CA 94941

Client Name:   EQUITY COMMITTEE OF PREMIER
               EXHIBITIONS, INC.
Matter Name:   PREMIER EXHIBITIONS, INC.
Matter Number: 0318769



For professional services rendered through June 30, 2019 as summarized below:

         Services                                                   $6,307.50

         Disbursements                                                $25.70
                    TOTAL THIS INVOICE                              $6,333.20



                    PREVIOUS BALANCE                                                     295,569.70
                    (Includes payments received through 07/09/19)
                    TOTAL AMOUNT DUE                                                   $301,902.90




               To ensure proper credit to the above account, please indicate invoice no. 9471842
                             Return remittance sheet with payment in US funds.
                                             Wired funds accepted:
                                       Akerman LLP Operating Account
                                        c/o SunTrust Bank, Atlanta, GA
                                           ABA Number: 061000104
                                     Account Number: 0215-252207533
                            Swift code SNTRUS3A (For International Wires Only)
                                              IRS EIN XX-XXXXXXX
akerman.com
                Case 3:16-bk-02232-JAF           Doc 149   Filed 08/13/19   Page 81 of 95
Akerman LLP                                                                                          Page 3

076478       EQUITY COMMITTEE OF PREMIER EXHIBITIONS,                  As of                   June 30, 2019
             INC.

0318769      PREMIER EXHIBITIONS, INC.                                 Invoice Number              9471842



Task Code:      B160 FEE/EMPLOYMENT APPLICATIONS
3-Jun-19        Revise Final Fee Application of Akerman LLP and        JSM              2.60         455.00
                assemble exhibits.
3-Jun-19        Work on final fee application.                         JAB              1.50         600.00
1

                       Subtotal for Code B160 FEE/EMPLOYMENT                            5.60       1,655.00
                                     APPLICATIONS

Task Code:      B170 FEE/EMPLOYMENT OBJECTIONS
                Case 3:16-bk-02232-JAF                 Doc 149        Filed 08/13/19         Page 82 of 95
Akerman LLP                                                                                                                     Page 4

076478       EQUITY COMMITTEE OF PREMIER EXHIBITIONS,                                   As of                          June 30, 2019
             INC.

0318769      PREMIER EXHIBITIONS, INC.                                                  Invoice Number                        9471842



                         Subtotal for Code B170 FEE/EMPLOYMENT
                                        OBJECTIONS

Task Code:      B190 OTHER CONTESTED MATTERS (EXCLUDING ASSUMPTION/REJECTION
                MOTI




                 Subtotal for Code B190 OTHER CONTESTED MATTERS
                    (EXCLUDING ASSUMPTION/REJECTION MOTI

Task Code:      B310 CLAIMS ADMINISTRATION AND OBJECTIONS



                Subtotal for Code B310 CLAIMS ADMINISTRATION AND
                                      OBJECTIONS

Task Code:      B320 PLAN AND DISCLOSURE STATEMENT (INCLUDING BUSINESS PLAN)




                      Subtotal for Code B320 PLAN AND DISCLOSURE
                       STATEMENT (INCLUDING BUSINESS PLAN)

                Total Fees for Services Rendered................................................................................$6,307.50
                         Case 3:16-bk-02232-JAF                     Doc 149          Filed 08/13/19            Page 83 of 95
Akerman LLP                                                                                                                                           Page 5

076478            EQUITY COMMITTEE OF PREMIER EXHIBITIONS,                                               As of                              June 30, 2019
                  INC.

0318769           PREMIER EXHIBITIONS, INC.                                                              Invoice Number                            9471842




Date                                                   Disbursements                                                                                   Value

31-May-19            PACER PUBLIC RECORDS SYSTEM Pacer Charges                                                                  25.70
Total for PACER PUBLIC RECORDS SYSTEM                                                                                                                   25.70

Total Disbursements ......................................................................................................................................$25.70
                    Case 3:16-bk-02232-JAF   Doc 149   Filed 08/13/19   Page 84 of 95
Akerman LLP                                                                                         Page 6

076478      EQUITY COMMITTEE OF PREMIER EXHIBITIONS,               As of                   June 30, 2019
            INC.

0318769     PREMIER EXHIBITIONS, INC.                              Invoice Number               9471842



          Initial       Name                              Hours            Rate          Amount
          JAB           J. A. BROWN                         9.80        400.00           3,920.00
          JBM           J. B. MACDONALD                     1.40        550.00            770.00
          JSM           J. S. MEEHAN                        6.80        175.00           1,190.00
          MKF           M. K. FACKLER                       1.50        285.00            427.50
                                   Total                   19.50                        $6,307.50
          Case 3:16-bk-02232-JAF              Doc 149       Filed 08/13/19        Page 85 of 95

                                                                                                      Akerman LLP
                                                                                              Post Office Box 4906
                                                                                                   Orlando, FL 32802
                                                                                                    Tel: 407.254.2305
                                                                                                   Fax: 407.254.3408

Remittance Copy                                                        Invoice Date           August 12, 2019
                                                                       Invoice No.                   9482029


EQUITY COMMITTEE OF PREMIER EXHIBITIONS, INC.
591 REDWOOD HIGHWAY #2345
MILL VALLEY, CA 94941

Client Name:   EQUITY COMMITTEE OF PREMIER
               EXHIBITIONS, INC.
Matter Name:   PREMIER EXHIBITIONS, INC.
Matter Number: 0318769



For professional services rendered through August 09, 2019 as summarized below:

         Services                                                     $7,900.00

         Disbursements                                                   $25.70
                    TOTAL THIS INVOICE                                $7,925.70



                    PREVIOUS BALANCE                                                        295,569.70
                    (Includes payments received through 08/12/19)
                    TOTAL AMOUNT DUE                                                      $303,495.40




               To ensure proper credit to the above account, please indicate invoice no. 9482029
                             Return remittance sheet with payment in US funds.
                                             Wired funds accepted:
                                       Akerman LLP Operating Account
                                        c/o SunTrust Bank, Atlanta, GA
                                           ABA Number: 061000104
                                     Account Number: 0215-252207533
                            Swift code SNTRUS3A (For International Wires Only)
                                              IRS EIN XX-XXXXXXX
akerman.com
          Case 3:16-bk-02232-JAF              Doc 149       Filed 08/13/19        Page 86 of 95

                                                                                                      Akerman LLP
                                                                                              Post Office Box 4906
                                                                                                   Orlando, FL 32802
                                                                                                    Tel: 407.254.2305
                                                                                                   Fax: 407.254.3408

                                                                       Invoice Date           August 12, 2019
                                                                       Invoice No.                   9482029


EQUITY COMMITTEE OF PREMIER EXHIBITIONS, INC.
591 REDWOOD HIGHWAY #2345
MILL VALLEY, CA 94941

Client Name:   EQUITY COMMITTEE OF PREMIER
               EXHIBITIONS, INC.
Matter Name:   PREMIER EXHIBITIONS, INC.
Matter Number: 0318769



For professional services rendered through August 09, 2019 as summarized below:

         Services                                                   $7,900.00

         Disbursements                                                $25.70
                    TOTAL THIS INVOICE                              $7,925.70



                    PREVIOUS BALANCE                                                     295,569.70
                    (Includes payments received through 08/12/19)
                    TOTAL AMOUNT DUE                                                   $303,495.40




               To ensure proper credit to the above account, please indicate invoice no. 9482029
                             Return remittance sheet with payment in US funds.
                                             Wired funds accepted:
                                       Akerman LLP Operating Account
                                        c/o SunTrust Bank, Atlanta, GA
                                           ABA Number: 061000104
                                     Account Number: 0215-252207533
                            Swift code SNTRUS3A (For International Wires Only)
                                              IRS EIN XX-XXXXXXX
akerman.com
                Case 3:16-bk-02232-JAF           Doc 149   Filed 08/13/19   Page 87 of 95
Akerman LLP                                                                                         Page 3

076478       EQUITY COMMITTEE OF PREMIER EXHIBITIONS,                  As of                August 09, 2019
             INC.

0318769      PREMIER EXHIBITIONS, INC.                                 Invoice Number              9482029



Task Code:      B100 ADMINISTRATION



                        Subtotal for Code B100 ADMINISTRATION                           0.30        120.00

Task Code:      B160 FEE/EMPLOYMENT APPLICATIONS
3-Jun-19        Revise Final Fee Application of Akerman LLP and        JSM              2.60        455.00
                assemble exhibits.
3-Jun-19        Work on final fee application.                         JAB              1.50        600.00
                                                                       J

2-Jul-19        Work on final fee application.                         JAB              1.50        600.00
11-Jul-19       Review attorney Suarez email communications on fee     JAB              0.20         80.00
                application and attention to compliance with same.
11-Jul-19       Coordinate obtaining invoices in LEDES format for      JSM              0.20         35.00
                U.S. Trustee.
12-Jul-19       Work on fee application and related matters.           JAB              1.50        600.00
12-Jul-19       Continued assistance with obtaining invoices in        JSM              0.20         35.00
                LEDES format for U.S. Trustee.
15-Jul-19       Continued assistance with obtaining invoices in        JSM              0.20         35.00
                LEDES format for U.S. Trustee.
18-Jul-19       Assistance with finalizing Landau Gottfried & Berger   JSM              0.20         35.00
                LLP's Sixth and Final Fee Application.
18-Jul-19       Draft letter to Robert Lynch forwarding invoices in    JSM              0.30         52.50
                LEDES format.
                       Subtotal for Code B160 FEE/EMPLOYMENT                            9.90      3,127.50
                                     APPLICATIONS

Task Code:      B170 FEE/EMPLOYMENT OBJECTIONS
                Case 3:16-bk-02232-JAF   Doc 149   Filed 08/13/19   Page 88 of 95
Akerman LLP                                                                                 Page 4

076478       EQUITY COMMITTEE OF PREMIER EXHIBITIONS,          As of                August 09, 2019
             INC.

0318769      PREMIER EXHIBITIONS, INC.                         Invoice Number              9482029




                      Subtotal for Code B170 FEE/EMPLOYMENT
                                     OBJECTIONS

Task Code:      B190 OTHER CONTESTED MATTERS (EXCLUDING ASSUMPTION/REJECTION
                MOTI
                         Case 3:16-bk-02232-JAF                     Doc 149          Filed 08/13/19            Page 89 of 95
Akerman LLP                                                                                                                                           Page 5

076478            EQUITY COMMITTEE OF PREMIER EXHIBITIONS,                                               As of                          August 09, 2019
                  INC.

0318769           PREMIER EXHIBITIONS, INC.                                                              Invoice Number                            9482029



                          Subtotal for Code B190 OTHER CONTESTED MATTERS
                             (EXCLUDING ASSUMPTION/REJECTION MOTI

Task Code:               B310 CLAIMS ADMINISTRATION AND OBJECTIONS



                         Subtotal for Code B310 CLAIMS ADMINISTRATION AND
                                               OBJECTIONS

Task Code:               B320 PLAN AND DISCLOSURE STATEMENT (INCLUDING BUSINESS PLAN)




                                Subtotal for Code B320 PLAN AND DISCLOSURE
                                 STATEMENT (INCLUDING BUSINESS PLAN)

                         Total Fees for Services Rendered................................................................................$7,900.00



Date                                                   Disbursements                                                                                   Value

31-May-19            PACER PUBLIC RECORDS SYSTEM Pacer Charges                                                                  25.70
Total for PACER PUBLIC RECORDS SYSTEM                                                                                                                   25.70

Total Disbursements ......................................................................................................................................$25.70
                    Case 3:16-bk-02232-JAF   Doc 149   Filed 08/13/19   Page 90 of 95
Akerman LLP                                                                                         Page 6

076478      EQUITY COMMITTEE OF PREMIER EXHIBITIONS,               As of                 August 09, 2019
            INC.

0318769     PREMIER EXHIBITIONS, INC.                              Invoice Number               9482029



          Initial       Name                              Hours            Rate          Amount
          JAB           J. A. BROWN                        13.30        400.00           5,320.00
          JBM           J. B. MACDONALD                     1.40        550.00            770.00
          JSM           J. S. MEEHAN                        7.90        175.00           1,382.50
          MKF           M. K. FACKLER                       1.50        285.00            427.50
                                   Total                   24.10                        $7,900.00
             Case 3:16-bk-02232-JAF   Doc 149   Filed 08/13/19   Page 91 of 95



                                        Exhibit B
                                       (Expenses)




49813820;1
             Case 3:16-bk-02232-JAF     Doc 149       Filed 08/13/19   Page 92 of 95



                                 Summary of Disbursements
                                        Akerman LLP
                             Sixth Interim Compensation Period
                            (November 1, 2018 – August 9, 2019)

                      Disbursements                              Amount
                      Postage                                     239.67
                      Duplicating (black and white)               117.80
                      Court Reporter                              246.50
                      FedEx                                         9.78
                      PACER                                        52.40
                      Meals                                       100.25
                      Total Disbursements                        $766.40




                                               2
49813820;1
             Case 3:16-bk-02232-JAF   Doc 149   Filed 08/13/19   Page 93 of 95



                                       Exhibit C




49813820;1
                Case 3:16-bk-02232-JAF            Doc 149         Filed 08/13/19   Page 94 of 95



                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION
                                       www.flmb.uscourts.gov

In re:
                                                                    Case No.: 3:16-bk-02232-JAF
PREMIER EXHIBITIONS, INC., et al.,
                                                                    Chapter 11
      Debtors. 1
________________________________/                                   (Jointly Administered)

                           ORDER ALLOWING COMPENSATION AND
                       REIMBURSEMENT OF EXPENSES OF AKERMAN LLP

           THIS CASE came before the Court on the Final Application (the "Application")2 (Doc.

_____) of Akerman LLP ("Akerman"), counsel for the Committee of Equity Security Holders of

Premier Exhibitions, Inc., for the allowance of compensation for services rendered and

reimbursement of expenses. The Court having held a hearing on September 12, 2019 at which

good cause for the approval of the Application was shown it is

           ORDERED:

           1.       The Application is approved.

           2.       Akerman LLP is allowed compensation of $37,371.00 for professional services

rendered and $766.40 for the reimbursement of expenses incurred during the period from

November 1, 2018 through August 9, 2019.

           3.       The interim compensation and reimbursement of expenses allowed to Akerman on

its First Application (Doc. 384), Second Application (Doc. 609), Third Application (Doc. 798),

1
  The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: Premier Exhibitions, Inc. (4922); Premier Exhibitions Management, LLC (3101); Arts and
Exhibitions International, LLC (3101); Premier Exhibitions International, LLC (5075); Premier Exhibitions NYC,
Inc. (9246); Premier Merchandising, LLC (3867), and Dinosaurs Unearthed Corp. (7309). The Chapter 11 case of
RMS Titanic, Inc. (3162) was dismissed by Court Order entered March 11, 2019 (Doc. 1336). The Debtors’ service
address is 3045 Kingston Court, Suite I, Peachtree Corners, Georgia 30071.

2
    Defined terms from the Application are incorporated herein.


48163901;2
              Case 3:16-bk-02232-JAF     Doc 149     Filed 08/13/19   Page 95 of 95



Fourth Application (Doc. 948), Fifth Application (Doc. 1276), and Sixth Application (Doc.

____) are hereby confirmed, and Akerman is hereby allowed compensation totaling $754,526.50

for services rendered to the Equity Committee from August 31, 2016, through August 9, 2019,

$29,643.60 for reimbursement of expenses in connection with such services, for a total award of

$784,170.10.

         4.      The Debtors are authorized and directed to pay Akerman all fees and expenses

allowed by this Order and not previously paid.

         Dated: _________________, 2019, at Jacksonville, Florida.




                                             ______________________________
                                             Jerry A. Funk
                                             United States Bankruptcy Judge

Attorney Jacob A. Brown is directed to serve a copy of this order on interested parties who do
not receive service by CM/ECF and file a proof of service within three days of entry of this
order.




                                                 2
48163901;2
